Exhibit 10.1

 

FIRST AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

EARTHSTONE ENERGY HOLDINGS, LLC

 

DATED AS OF MAY 9, 2017

 

THE LIMITED LIABILITY COMPANY INTERESTS IN EARTHSTONE ENERGY HOLDINGS, LLC HAVE
NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, THE
SECURITIES LAWS OF ANY STATE, OR ANY OTHER APPLICABLE SECURITIES LAWS, AND ARE
BEING SOLD IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND SUCH LAWS. SUCH INTERESTS MUST BE ACQUIRED FOR INVESTMENT
ONLY AND MAY NOT BE OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR
TRANSFERRED AT ANY TIME EXCEPT IN COMPLIANCE WITH (I) THE SECURITIES ACT, ANY
APPLICABLE SECURITIES LAWS OF ANY STATE AND ANY OTHER APPLICABLE SECURITIES
LAWS; (II) THE TERMS AND CONDITIONS OF THIS FIRST AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT; AND (III) ANY OTHER TERMS AND CONDITIONS AGREED TO
IN WRITING BETWEEN THE MANAGING MEMBER AND THE APPLICABLE MEMBER. THE LIMITED
LIABILITY COMPANY INTERESTS MAY NOT BE TRANSFERRED OF RECORD EXCEPT IN
COMPLIANCE WITH SUCH LAWS, THIS FIRST AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT, AND ANY OTHER TERMS AND CONDITIONS AGREED TO IN WRITING BY
THE MANAGING MEMBER AND THE APPLICABLE MEMBER. THEREFORE, PURCHASERS AND OTHER
TRANSFEREES OF SUCH LIMITED LIABILITY COMPANY INTERESTS WILL BE REQUIRED TO BEAR
THE RISK OF THEIR INVESTMENT OR ACQUISITION FOR AN INDEFINITE PERIOD OF TIME.

 

 

 

 

i

--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I     DEFINITIONS

2

 

 

 

Section 1.1

Definitions.

2

Section 1.2

Interpretive Provisions

10

 

 

ARTICLE II     ORGANIZATION OF THE LIMITED LIABILITY COMPANY

10

 

 

 

Section 2.1

Formation.

10

Section 2.2

Filing.

10

Section 2.3

Name

10

Section 2.4

Registered Office; Registered Agent.

10

Section 2.5

Principal Place of Business.

10

Section 2.6

Purpose; Powers.

10

Section 2.7

Term.

11

Section 2.8

Intent.

11

 

 

ARTICLE III     REORGANIZATION TRANSACTIONS

11

 

 

 

Section 3.1

Transactions In Connection With the Class A Reorganization.

11

 

 

ARTICLE IV   OWNERSHIP AND CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

11

 

 

 

Section 4.1

Authorized Units; General Provisions With Respect to Units.

11

Section 4.2

Voting Rights.

13

Section 4.3

Capital Contributions; Unit Ownership.

13

Section 4.4

Capital Accounts

13

Section 4.5

Reserved.

14

Section 4.6

Other Matters.

14

Section 4.7

Redemption of Units.

14

 

 

ARTICLE V    ALLOCATIONS OF PROFITS AND LOSSES

18

 

 

 

Section 5.1

Profits and Losses.

18

Section 5.2

Special Allocations.

18

Section 5.3

Allocations for Tax Purposes in General.

20

Section 5.4

Income Tax Allocations with Respect to Depletable Properties.

20

Section 5.5

Other Allocation Rules.

21

 

 

ARTICLE VI     DISTRIBUTIONS

22

 

 

 

Section 6.1

Distributions.

22

Section 6.2

Tax-Related Distributions.

22

Section 6.3

Distribution Upon Resignation.

22

 

 

ARTICLE VII     MANAGEMENT

23

 

 

 

Section 7.1

The Managing Member; Fiduciary Duties.

23

Section 7.2

Officers.

23

Section 7.3

Warranted Reliance by Officers on Others.

24

Section 7.4

Indemnification.

24

Section 7.5

Maintenance of Insurance or Other Financial Arrangements

24

Section 7.6

Resignation or Termination of Managing Member

24

Section 7.7

No Inconsistent Obligations.

25

Section 7.8

Reclassification Events of PubCo

25

Section 7.9

Certain Costs and Expenses.

25

 

 

ARTICLE VIII     ROLE OF MEMBERS

26

 

 

 

Section 8.1

Rights or Powers.

26

Section 8.2

Voting.

26

Section 8.3

Various Capacities.

26

 

ii

--------------------------------------------------------------------------------

 

 

ARTICLE IX     TRANSFERS OF INTERESTS

26

 

 

 

Section 9.1

Restrictions on Transfer.

26

Section 9.2

Notice of Transfer

27

Section 9.3

Transferee Members

27

Section 9.4

Legend.

28

 

 

ARTICLE X     ACCOUNTING

28

 

 

 

Section 10.1

Books of Account.

28

Section 10.2

Tax Elections.

28

Section 10.3

Tax Returns; Information.

28

Section 10.4

Tax Matters Member; Company Representative, Tax Audit Matters

28

Section 10.5

Withholding Tax Payments and Obligations

29

 

 

ARTICLE XI    DISSOLUTION AND TERMINATION

30

 

 

 

Section 11.1

Liquidating Events.

30

Section 11.2

Bankruptcy.

31

Section 11.3

Procedure.

31

Section 11.4

Rights of Members.

32

Section 11.5

Notices of Dissolution.

32

Section 11.6

Reasonable Time for Winding Up

32

Section 11.7

No Deficit Restoration

32

 

 

ARTICLE XII     GENERAL

32

 

 

 

Section 12.1

Amendments; Waivers.

32

Section 12.2

Further Assurances.

32

Section 12.3

Successors and Assigns

32

Section 12.4

Entire Agreement.

33

Section 12.5

Rights of Members Independent.

33

Section 12.6

Governing Law

33

Section 12.7

Jurisdiction and Venue.

33

Section 12.8

Headings.

33

Section 12.9

Counterparts

33

Section 12.10

Notices.

33

Section 12.11

Representation By Counsel; Interpretation

34

Section 12.12

Severability

34

Section 12.13

Expenses.

34

Section 12.14

No Third Party Beneficiaries

34

 

 

LIST OF EXHIBITS AND SCHEDULES:

 

Exhibit A

Initial Issuances and Contributions

Exhibit B

Units

Exhibit C

Class A Conversion Date Capital Account Balances

 

 

 

iii

--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

EARTHSTONE ENERGY HOLDINGS, LLC

 

This FIRST AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (as amended,
supplemented or restated from time to time, this “Agreement”) is entered into as
of May 9, 2017, by and among EARTHSTONE ENERGY HOLDINGS, LLC, a Delaware limited
liability company (the “Company”), and each other Person who is or at any time
becomes a Member in accordance with the terms of this Agreement and the Act.
Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in Section 1.1.

 

RECITALS

 

WHEREAS, the Company was formed pursuant to a Certificate of Formation filed in
the office of the Secretary of State of the State of Delaware on November 4,
2016, and is currently governed by the Limited Liability Company Agreement,
dated as of November 4, 2016 of the Company (the “Existing LLC Agreement”);

 

WHEREAS, the Company, Earthstone Energy, Inc., a Delaware corporation
(“PubCo”),  Lynden USA Inc., a Utah corporation (“Lynden”), Lynden USA
Operating, LLC, a Texas limited liability company (“Lynden Sub”), Bold Energy
Holdings, LLC, a Texas limited liability company (“Bold”), and Bold Energy III
LLC, a Texas limited liability company (“Bold Sub”) have entered into a
Contribution Agreement dated November 7, 2016 (the “Contribution Agreement”),
under which among other things, PubCo, Lynden, Bold and Bold Sub will undertake
certain transactions and PubCo, Lynden and Bold will contribute assets to the
Company;

 

WHEREAS, pursuant to the terms of the Contribution Agreement, the parties
thereto have agreed to consummate the reorganization of the Company contemplated
by the Contribution Agreement and to take the other actions contemplated in such
Contribution Agreement (collectively, the “Reorganization”);

 

WHEREAS, in connection with the Reorganization, PubCo is entering into a
recapitalization transaction, pursuant to which its existing shares of common
stock will be converted into shares of Class A Stock, as defined below (the
“Class A Conversion”);

 

WHEREAS, in connection with the Class A Conversion, Bold shall purchase shares
of Class B Stock (as defined below) of PubCo (the “Class B Purchase”) directly
from PubCo for cash, all as more particularly described in Exhibit A hereto;

 

WHEREAS, in connection with the Reorganization, following the Class A Conversion
and pursuant to the Contribution Agreement, PubCo and Lynden are contributing
all of their assets to the Company in exchange for a number of Units equal to
the number of shares of Class A Stock issued in the Class A Conversion;

 

WHEREAS, pursuant to the Contribution Agreement, Bold is contributing all of its
assets to the Company in exchange for Units;

 

WHEREAS, each Unit may be redeemed, at the election of a Redeeming Member
(together with the transfer and surrender by such Redeeming Member of one share
of Class B Stock), for one share of Class A Stock in accordance with the terms
and conditions of this Agreement;

 

WHEREAS, the Members of the Company desire that PubCo become the sole managing
Member of the Company (in its capacity as managing Member as well as in any
other capacity, the “Managing Member”);

 

WHEREAS, the Members of the Company desire to amend and restate the Existing LLC
Agreement; and

 

 

1

--------------------------------------------------------------------------------

WHEREAS, this Agreement shall supersede the Existing LLC Agreement in its
entirety as of the date hereof;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, the parties
hereby amend and restate the Existing LLC Agreement in its entirety and agree as
follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1

Definitions. (a) As used in this Agreement and the Schedules and Exhibits
attached to this Agreement, the following definitions shall apply:

 

 

“Act” means the Delaware Limited Liability Company Act, 6 Del. C. § 18-101, et
seq., as amended from time to time (or any corresponding provisions of
succeeding law).

 

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Entity.

 

“Adjusted Basis” is defined in Section 1011 of the Code.

 

“Adjusted Capital Account Deficit” means the deficit balance, if any, in such
Member’s Capital Account at the end of any Fiscal Year or other taxable period,
with the following adjustments:

 

 

a.

credit to such Capital Account any amount that such Member is obligated to
restore under Treasury Regulations Section 1.704-1(b)(2)(ii)(c), as well as any
addition thereto pursuant to the next to last sentences of Treasury Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5) after taking into account thereunder
any changes during such year in Company Minimum Gain and Member Minimum Gain ;
and

 

 

b.

debit to such Capital Account the items described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

This definition of Adjusted Capital Account Deficit is intended to comply with
the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person. For these purposes, “control” means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise; provided that, for purposes of this Agreement, (i) no Member shall be
deemed an Affiliate of the Company or any of its Subsidiaries and (ii) none of
the Company or any of its Subsidiaries shall be deemed an Affiliate of any
Member.

 

“Agreement” is defined in the preamble to this Agreement.

 

“Available Cash” means the amount of cash on hand (including cash equivalents
and temporary investments of Company cash) from time to time in excess of
amounts required, as determined by the Managing Member, to pay or provide for
payment of existing and projected obligations, capital expenditures and
acquisitions, and to provide a reasonable reserve for working capital and
contingencies, and taking into account any restrictions contained in any
agreement to which the Company is bound.

 

“beneficially own” and “beneficial owner” shall be as defined in Rule 13d-3 of
the rules promulgated under the Exchange Act.

 

“Bold” is defined in the recitals to this Agreement.

 

2

--------------------------------------------------------------------------------

 

“Bold Sub” is defined in the recitals to this Agreement.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of New
York.

 

“Call Election Notice” is defined in Section 4.7(f)(ii).

 

“Call Right” is defined in Section 4.7(f)(i).

 

“Capital Account” means, with respect to any Member, the Capital Account
maintained for such Member in accordance with Section 4.4.

 

“Capital Contributions” means, with respect to any Member, the amount of cash
and the initial Gross Asset Value of any property (other than cash) contributed
to the Company by such Member. Any reference to the Capital Contributions of a
Member will include the Capital Contributions made by a predecessor holder of
such Member’s Units to the extent the Capital Contributions were made in respect
of Units Transferred to such Member.  

 

“Cash Election” is defined in Section 4.7(a)(iv).

 

“Cash Election Amount” means with respect to a particular Redemption on any
Redemption Date, an amount of cash equal to the number of shares of Class A
Stock that would be received in such Redemption multiplied by the Class A VWAP
Price.

 

“Class A Conversion” is defined in the recitals to this Agreement.

 

“Class A Conversion Date Capital Account Balance” means, with respect to any
Member, the positive Capital Account balance of such Member as of the date
hereof, the amount or deemed value of which is set forth on Exhibit C.

 

“Class A Stock” means, as applicable, (i) the Class A Common Stock, par value
$0.001 per share, of PubCo or (ii) following any consolidation, merger,
reclassification or other similar event involving PubCo, any shares or other
securities of PubCo or any other Person or cash or other property that become
payable in consideration for the Class A Stock or into which the Class A Stock
is exchanged or converted as a result of such consolidation, merger,
reclassification or other similar event.

 

“Class A VWAP Price” means the (i) the volume weighted average price of a share
of Class A Stock for the ten (10) trading days ending on and including the
trading day prior to the Redemption Notice Date, as reported by Bloomberg, L.P.,
or its successor, or (ii) in the event the shares of Class A Stock are not then
publicly traded, the value, as reasonably determined by PubCo in good faith,
that would be obtained in an arm’s length transaction for cash between an
informed and willing buyer and an informed and willing seller, neither of whom
is under any compulsion to purchase or sell, respectively, and without regard to
the particular circumstances of the buyer or seller.

 

“Class B Purchase” is defined in the recitals to this Agreement.

 

“Class B Stock” means, as applicable, (i) the Class B Common Stock, par value
$0.001 per share, of PubCo or (ii) following any consolidation, merger,
reclassification or other similar event involving PubCo, any shares or other
securities of PubCo or any other Person or cash or other property that become
payable in consideration for the Class B Stock or into which the Class B Stock
is exchanged or converted as a result of such consolidation, merger,
reclassification or other similar event.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time (or any corresponding provisions of succeeding law).

 

“Commission” means the U.S. Securities and Exchange Commission.

 

3

--------------------------------------------------------------------------------

 

“Company” is defined in the preamble to this Agreement.

 

“Company Minimum Gain” has the meaning of “partnership minimum gain” set forth
in Treasury Regulations Sections 1.704-2(b)(2) and 1.704-2(d). It is further
understood that Company Minimum Gain shall be determined in a manner consistent
with the rules of Treasury Regulations Section 1.702-2(b)(2), including the
requirement that if the adjusted Gross Asset Value of property subject to one or
more Nonrecourse Liabilities differs from its adjusted tax basis, Company
Minimum Gain shall be determined with reference to such Gross Asset Value.

 

“Company Representative” has the meaning assigned to the term “partnership
representative” in Section 6223 of the Code and any Treasury Regulations or
other administrative or judicial pronouncements promulgated thereunder.

 

“Contract” means any written agreement, contract, lease, sublease, license,
sublicense, obligation, promise or undertaking.

 

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract, credit arrangement or
otherwise.

 

“Contribution Agreement” is defined in the recitals to this Agreement.

 

“Debt Securities” means, with respect to PubCo, any and all debt instruments or
debt securities that are not convertible or exchangeable into Equity Securities
of PubCo.

 

“De Minimis Member” means any Member who owns and has, for a period of no less
than six (6) months, owned fewer than 1,000 Units and shares of Class B Stock.

 

“De Minimis Redemption Right” is defined in Section 4.7(f)(iii).

 

“Depletable Property” means each separate oil and gas property as defined in
Code Section 614.

 

“Depreciation” means, for each Fiscal Year or other taxable period, an amount
equal to the depreciation, amortization, or other cost recovery deduction
(excluding depletion) allowable with respect to an asset for such Fiscal Year or
other taxable period, except that (a) with respect to any such property the
Gross Asset Value of which differs from its Adjusted Basis for U.S. federal
income tax purposes and which difference is being eliminated by use of the
“remedial method” pursuant to Treasury Regulations Section 1.704-3(d),
Depreciation for such Fiscal Year or other taxable period shall be the amount of
book basis recovered for such Fiscal Year or other taxable period under the
rules prescribed by Treasury Regulations Section 1.704-3(d)(2), and (b) with
respect to any other such property the Gross Asset Value of which differs from
its Adjusted Basis for U.S. federal income tax purposes at the beginning of such
Fiscal Year or other taxable period, Depreciation shall be an amount which bears
the same ratio to such beginning Gross Asset Value as the federal income tax
depreciation, amortization, or other cost recovery deduction for such Fiscal
Year or other taxable period bears to such beginning Adjusted Basis; provided,
however, that if the Adjusted Basis for U.S. federal income tax purposes of an
asset at the beginning of such Fiscal Year or other taxable period is zero,
Depreciation with respect to such asset shall be determined with reference to
such beginning Gross Asset Value using any reasonable method selected by the Tax
Matters Member.

 

“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time (or any corresponding provisions of succeeding law).

 

“Discount” has the meaning set forth in Section 7.9.

 

“Effective Time” means 12:01 a.m. Central Time on the date of the closing of the
Class A Reorganization.

 

 

4

--------------------------------------------------------------------------------

“Equity Securities” means (a) with respect to a partnership, limited liability
company or similar Person, any and all units, interests, rights to purchase,
warrants, options or other equivalents of, or other ownership interests in, any
such Person as well as debt or equity instruments convertible, exchangeable or
exercisable into any such units, interests, rights or other ownership interests
and (b) with respect to a corporation, any and all shares, interests,
participation or other equivalents (however designated) of corporate stock,
including all common stock and preferred stock, or warrants, options or other
rights to acquire any of the foregoing, including any debt instrument
convertible or exchangeable into any of the foregoing.

 

“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as the same may be amended from time to time
(or any corresponding provisions of succeeding law).

 

“Existing LLC Agreement” is defined in the recitals to this Agreement.

 

“Fair Market Value” means the fair market value of any property as determined in
good faith by the Managing Member after taking into account such factors as the
Managing Member shall deem appropriate.

 

“Fiscal Year” means the fiscal year of the Company, which shall end on December
31 of each calendar year unless, for U.S. federal income tax purposes, another
fiscal year is required. The Company shall have the same fiscal year for U.S.
federal income tax purposes and for accounting purposes.

 

“GAAP” means generally acceptable accounting principles at the time.

 

“Good Faith” means a Person having acted in good faith and in a manner such
person reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to a criminal proceeding, having had no reasonable
cause to believe such Person’s conduct was unlawful.

 

“Governmental Entity” means any federal, national, supranational, state,
provincial, local, foreign or other government, governmental, stock exchange,
regulatory or administrative authority, agency or commission or any court,
tribunal, or judicial or arbitral body.

 

“Gross Asset Value” means, with respect to any asset, the asset’s Adjusted Basis
for federal income tax purposes, except as follows:

 

 

a.

the initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross Fair Market Value of such asset as of the date of
such contribution;

 

 

b.

the Gross Asset Values of all Company assets shall be adjusted to equal their
respective gross Fair Market Values as of the following times: (i) the
acquisition of an interest (or additional interest) in the Company by any new or
existing Member in exchange for more than a de minimis Capital Contribution to
the Company or in exchange for the performance of more than a de minimis amount
of services to or for the benefit of the Company; (ii) the distribution by the
Company to a Member of more than a de minimis amount of Company assets as
consideration for an interest in the Company; (iii) the liquidation of the
Company within the meaning of Treasury Regulations Section
1.704-1(b)(2)(ii)(g)(1) (other than pursuant to Code Section 708(b)(1)(B)), (iv)
the acquisition of an interest in the Company by any new or existing Member upon
the exercise of a noncompensatory option in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(s); or (v) any other event to the extent determined by
the Managing Member to be permitted and necessary or appropriate to properly
reflect Gross Asset Values in accordance with the standards set forth in
Treasury Regulations Section 1.704-1(b)(2)(iv)(q); provided, however, that
adjustments pursuant to clauses (i), (ii) and (iv) above shall be made only if
the Managing Member reasonably determines that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Members in the
Company. If any noncompensatory options are outstanding upon the occurrence of
an event described in this paragraph (b)(i) through (b)(v), the Company shall
adjust the Gross Asset Values of its properties in accordance with Treasury
Regulations Sections 1.704-1(b)(2)(iv)(f)(1) and 1.704-1(b)(2)(iv)(h)(2);

 

 

c.

the Gross Asset Value of any Company asset distributed to any Member shall be
adjusted to equal the gross Fair Market Value of such asset on the date of such
distribution;

 

5

--------------------------------------------------------------------------------

 

 

d.

the Gross Asset Values of Company assets shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and subsection (g) in the
definition of “Profits” or “Losses” below or Section 5.2(g); provided, however,
that the Gross Asset Value of a Company asset shall not be adjusted pursuant to
this subsection to the extent the Managing Member determines that an adjustment
pursuant to subsection (b) of this definition is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this subsection (d); and

 

 

e.

if the Gross Asset Value of a Company asset has been determined or adjusted
pursuant to subsections (a), (b) or (d) of this definition of Gross Asset Value,
such Gross Asset Value shall thereafter be adjusted by the Depreciation taken
into account with respect to such asset for purposes of computing Profits,
Losses, Simulated Depletion and other items allocated pursuant to Article V.

 

“Indebtedness” means (a) all indebtedness for borrowed money (including
capitalized lease obligations, sale-leaseback transactions or other similar
transactions, however evidenced), (b) any other indebtedness that is evidenced
by a note, bond, debenture, draft or similar instrument, (c) notes payable and
(d) lines of credit and any other agreements relating to the borrowing of money
or extension of credit.

 

“Interest” means the entire interest of a Member in the Company, including the
Units and all of such Member’s rights, powers and privileges under this
Agreement and the Act.

 

“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law).

 

“Legal Action” is defined in Section 12.7.

 

“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.

 

“Liquidating Events” is defined in Section 11.1.

 

“Loss” means any and all losses, damages, claims, costs and expenses, interest,
awards, judgments and penalties (including reasonable attorneys’ fees and
expenses, but excluding any allocation of corporate overhead, internal legal
department costs and other internal costs and expenses).

 

“Managing Member” is defined in the recitals to this Agreement.

 

“Member” means any Person that executes this Agreement as a Member, and any
other Person admitted to the Company as an additional or substituted Member,
that has not made a disposition of such Person’s entire Interest, in such
Person’s capacity as a member of the Company.

 

“Member Minimum Gain” has the meaning ascribed to “partner nonrecourse debt
minimum gain” set forth in Treasury Regulations Section 1.704-2(i). It is
further understood that the determination of Member Minimum Gain and the net
increase or decrease in Member Minimum Gain shall be made in the same manner as
required for such determination of Company Minimum Gain under Treasury
Regulations Sections 1.704-2(d) and -2(g)(3).

 

“Member Nonrecourse Debt” has the meaning of “partner nonrecourse debt” set
forth in Treasury Regulations Section 1.704-2(b)(4).

 

“Member Nonrecourse Deductions” has the meaning of “partner nonrecourse
deductions” set forth in Treasury Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).

 

“National Securities Exchange” means an exchange registered with the Commission
under the Exchange Act.

 

6

--------------------------------------------------------------------------------

 

“Nonrecourse Deductions” has the meaning assigned that term in Treasury
Regulations Section 1.704-2(b).

 

“Nonrecourse Liability” is defined in Treasury Regulations Section
1.704-2(b)(3).

 

“Officer” means each Person appointed as an officer of the Company pursuant to
and in accordance with the provisions of Section 7.2.

 

“Permitted Transferee” means, with respect to any Member, (a) any Affiliate of
such Member; (b) any partner, shareholder or member of such Member, (c) any
successor entity of such Member; (d) a trust established by or for the benefit
of a Member of which only such Member and his or her immediate family members
are beneficiaries; (e) any Person established for the benefit of, and
beneficially owned solely by, an entity Member or the sole individual direct or
indirect owner of an entity Member; and (f) upon an individual Member’s death,
an executor, administrator or beneficiary of the estate of the deceased Member.

 

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under Section
13(d)(3) of the Exchange Act.

 

“Plan Asset Regulations” means the regulations issued by the U.S. Department of
Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the Code of
Federal Regulations, or any successor regulations as the same may be amended
from time to time.

 

“Prime Rate” means, on any date of determination, a rate per annum equal to the
rate of interest most recently published by The Wall Street Journal as the
“prime rate” at large U.S. money center banks.

 

“Proceeding” is defined in Section 7.4.

 

“Profits” or “Losses” means, for each Fiscal Year or other taxable period, an
amount equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):

 

 

a.

any income or gain of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses shall be added to
such taxable income or loss;

 

 

b.

any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses, shall be subtracted from such taxable income or
loss;

 

 

c.

in the event the Gross Asset Value of any Company asset is adjusted pursuant to
subsection (b) or (c) of the definition of Gross Asset Value above, the amount
of such adjustment shall be treated as an item of gain (if the adjustment
increases the Gross Asset Value of the Company asset) or an item of loss (if the
adjustment decreases the Gross Asset Value of the Company asset) from the
disposition of such asset and shall, except to the extent allocated pursuant to
Section 5.2, be taken into account for purposes of computing Profits or Losses;

 

 

d.

gain or loss resulting from any disposition of Company assets (other than
Depletable Property) with respect to which gain or loss is recognized for
federal income tax purposes shall be computed with reference to the Gross Asset
Value of the asset disposed of, notwithstanding that the adjusted tax basis of
such asset differs from its Gross Asset Value;

 

 

e.

Gain resulting from any disposition of a Depletable Property with respect to
which gain is recognized for U.S. federal income tax purposes shall be treated
as being equal to the corresponding Simulated Gain;

 

 

7

--------------------------------------------------------------------------------

 

f.

in lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation;

 

 

g.

to the extent an adjustment to the adjusted tax basis of any asset pursuant to
Code Section 734(b) is required, pursuant to Treasury Regulations Section
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital Account
balances as a result of a distribution other than in liquidation of a Member’s
interest in the Company, the amount of such adjustment shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or an item of
loss (if the adjustment decreases such basis) from the disposition of such asset
and shall be taken into account for purposes of computing Profits or Losses; and

 

 

h.

any items of income, gain, loss or deduction which are specifically allocated
pursuant to the provisions of Section 5.2 shall not be taken into account in
computing Profits or Losses for any taxable year, but such items available to be
specially allocated pursuant to Section 5.2 will be determined by applying rules
analogous to those set forth in subparagraphs (a) through (g) above.

 

“Property” means all real and personal property owned by the Company from time
to time, including both tangible and intangible property.

 

“PubCo” is defined in the recitals to this Agreement.

 

“PubCo Common Stock” means all classes and series of common stock of the
Managing Member, including the Class A Stock and Class B Stock.

 

“PubCo Offer” is defined in Section 4.7(g).

 

“Reclassification Event” means any of the following: (i) any reclassification or
recapitalization of PubCo Common Stock (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or combination or any transaction subject to Section
4.1(g)), (ii) any merger, consolidation or other combination involving PubCo, or
(iii) any sale, conveyance, lease, or other disposal of all or substantially all
the properties and assets of PubCo to any other Person, in each of clauses (i),
(ii) or (iii), as a result of which holders of PubCo Common Stock shall be
entitled to receive cash, securities or other property for their shares of PubCo
Common Stock.

 

“Redemption” is defined in Section 4.7(a)(i).

 

“Redemption Date” means (i) (x) if the Company has not made a valid Cash
Election with respect to the relevant Redemption, the date that is three (3)
Business Days after the Redemption Notice Date or (y) if the Company has made a
valid Cash Election with respect to the relevant Redemption, the date that is
the first Business Day on which the Company has available funds to pay the Cash
Election Amount (but in any event no more than 10 days after the Redemption
Notice Date), or (ii) such later date specified in or pursuant to the Redemption
Notice.

 

“Redemption Notice” is defined in Section 4.7(a)(iii).

 

“Redemption Notice Date” is defined in Section 4.7(a)(iii).

 

“Redeeming Member” is defined in Section 4.7(a)(iii).

 

“Regulatory Allocations” is defined in Section 5.2(i).

 

“Reorganization” is defined in the recitals to this Agreement.

 

“Revised Partnership Audit Provisions” shall mean Section 1101 of Title XI
(Revenue Provisions Related to Tax Compliance) of the Bipartisan Budget Act of
2015, H.R. 1314, Public Law Number 114-74, as may be amended from time to time
(or any corresponding provisions of succeeding law), and any related provisions
of law, including court decisions, regulations and administrative guidance.

 

8

--------------------------------------------------------------------------------

 

“Retraction Notice” is defined in Section 4.7(b)(i).

 

“Securities Act” means the Securities Act of 1933, and the rules and regulations
promulgated thereunder, as the same may be amended from time to time (or any
corresponding provisions of succeeding law).

 

“Simulated Basis” means the Gross Asset Value of any Depletable Property. The
Simulated Basis of each Depletable Property shall be allocated to each Member
pro rata, in accordance with the number of Units owned by such Member as of the
time such Depletable Property is acquired by the Company (and any additions to
such Simulated Basis resulting from expenditures required to be capitalized in
such Simulated Basis shall be allocated among the Members in a manner designed
to cause the Members’ proportionate shares of such Simulated Basis to be in
accordance with their proportionate ownership of Units as determined at the time
of any such additions), and shall be reallocated among the Members pro rata, in
accordance with the number of Units owned by such Member as determined
immediately following the occurrence of an event giving rise to an adjustment to
the Gross Asset Values of the Company’s Depletable Properties pursuant to clause
(b) of the definition of Gross Asset Value.

 

“Simulated Depletion” means, with respect to each Depletable Property, a
depletion allowance computed in accordance with federal income tax principles
(as if the Simulated Basis of the property were its Adjusted Basis) and in the
manner specified in Treasury Regulations Section 1.704-1(b)(2)(iv)(k)(2). For
purposes of computing Simulated Depletion with respect to any Depletable
Property, the Simulated Basis of such property shall be deemed to be the Gross
Asset Value of such property, and in no event shall such allowance, in the
aggregate, exceed such Simulated Basis.

 

“Simulated Gain” means the amount of gain realized from the sale or other
disposition of Depletable Property as calculated in Treasury Regulations Section
1.704-1(b)(2)(iv)(k)(2).

 

“Simulated Loss” means the amount of loss realized from the sale or other
disposition of Depletable Property as calculated in Treasury Regulations Section
1.704-1(b)(2)(iv)(k)(2).

 

“Subsidiary” means, with respect to any specified Person, any other Person with
respect to which such specified Person (a) has, directly or indirectly, the
power, through the ownership of securities or otherwise, to elect a majority of
directors or similar managing body or (b) beneficially owns, directly or
indirectly, a majority of such Person’s Equity Securities.

 

“Tax Matters Member” is defined in Section 10.4.

 

“Transfer” means, as a noun, any voluntary or involuntary, direct or indirect
(whether through a change of control of the Transferor or any Person that
controls the Transferor, the issuance or transfer of Equity Securities of the
Transferor, by operation of law or otherwise), transfer, sale, pledge or
hypothecation or other disposition and, as a verb, voluntarily or involuntarily,
directly or indirectly (whether through a change of control of the Transferor or
any Person that controls the Transferor, the issuance or transfer of Equity
Securities of the Transferor or any Person that controls the Transferor, by
operation of law or otherwise), to transfer, sell, pledge or hypothecate or
otherwise dispose of. The terms “Transferee,” “Transferor,” “Transferred,” and
other forms of the word “Transfer” shall have the correlative meanings.

 

“Transfer Agent” is defined in Section 4.7(a)(iii).

 

“Treasury Regulations” means pronouncements, as amended from time to time, or
their successor pronouncements, which clarify, interpret and apply the
provisions of the Code, and which are designated as “Treasury Regulations” by
the United States Department of the Treasury.

 

“Units” means the Units representing limited liability company interests in the
Company and designated as “Units” herein and shall also include any equity
security issued in respect of or in exchange for Units, whether by way of
dividend or other distribution, split, recapitalization, merger, rollup
transaction, consolidation, conversion or reorganization.

 

 

9

--------------------------------------------------------------------------------

“Winding-Up Member” is defined in Section 11.3(a).

 

Section 1.2 Interpretive Provisions.  For all purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires:

 

 

a.

the terms defined in Section 1.1 have the meanings assigned to them in Section
1.1 and are applicable to the singular as well as the plural forms of such
terms;

 

 

b.

all accounting terms not otherwise defined herein have the meanings assigned
under GAAP;

 

 

c.

all references to currency, monetary values and dollars set forth herein shall
mean United States (U.S.) dollars and all payments hereunder shall be made in
United States dollars;

 

 

d.

when a reference is made in this Agreement to an Article, Section, Exhibit or
Schedule, such reference is to an Article or Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated;

 

 

e.

whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”;

 

 

f.

“or” is not exclusive;

 

 

g.

pronouns of either gender or neuter shall include, as appropriate, the other
pronoun forms; and

 

 

h.

the words “hereof”, “herein” and “hereunder” and words of similar import, when
used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement.

 

ARTICLE II

ORGANIZATION OF THE LIMITED LIABILITY COMPANY

 

Section 2.1 Formation.  The Company has been formed and hereby continues as a
limited liability company subject to the provisions of the Act upon the terms,
provisions and conditions set forth in this Agreement.

 

Section 2.2 Filing.  The Company’s Certificate of Formation has been executed
and filed with the Secretary of State of the State of Delaware by an “authorized
person” of the Company in accordance with the Act, such execution and filing
being hereby ratified and approved in all respects. The Members shall execute
such further documents (including amendments to such Certificate of Formation)
and take such further action as is appropriate to comply with the requirements
of Law for the formation or operation of a limited liability company in Delaware
and in all states and counties where the Company may conduct its business.

 

Section 2.3 Name.  The name of the Company is “Earthstone Energy Holdings, LLC”
and all business of the Company shall be conducted in such name or, in the
discretion of the Managing Member, under any other name.

 

Section 2.4 Registered Office; Registered Agent. The location of the registered
office of the Company in the State of Delaware is 1675 South State Street, Suite
B, Dover, Delaware 19901, or at such other place as the Managing Member from
time to time may select. The name and address for service of process on the
Company in the State of Delaware are Capitol Services, Inc., 1675 South State
Street, Suite B, Dover, Delaware 19901, or such other qualified Person as the
Managing Member may designate from time to time and its business address.

 

Section 2.5 Principal Place of Business. The principal place of business of the
Company shall be located in such place as is determined by the Managing Member
from time to time.

 

Section 2.6 Purpose; Powers. The nature of the business or purposes to be
conducted or promoted by the Company is to engage in any lawful act or activity
for which limited liability companies may be formed under the

 

10

--------------------------------------------------------------------------------

Act. The Company shall have the power and authority to take any and all actions
and engage in any and all activities necessary, appropriate, desirable,
advisable, ancillary or incidental to the accomplishment of the foregoing
purpose.

 

Section 2.7 Term. The term of the Company commenced on the date of filing of the
Certificate of Formation of the Company with the office of the Secretary of
State of the State of Delaware in accordance with the Act and shall continue
indefinitely. The Company may be dissolved and its affairs wound up only in
accordance with Article XI.

 

Section 2.8 Intent. It is the intent of the Members that the Company be operated
in a manner consistent with its treatment as a “partnership” for federal and
state income tax purposes. It is also the intent of the Members that the Company
not be operated or treated as a “partnership” for purposes of Section 303 of the
Federal Bankruptcy Code. Neither the Company nor any Member shall take any
action inconsistent with the express intent of the parties hereto as set forth
in this Section 2.8.

 

ARTICLE III

REORGANIZATION TRANSACTIONS

 

Section 3.1 Transactions In Connection With the Class A Reorganization.    

 

 

a.

Effective immediately prior to the Effective Time, the Members agreed to (i)
amend and restate the Existing LLC Agreement and adopt this Agreement; (ii)
consummate the recapitalization of the Company contemplated by Article II of the
Contribution Agreement; and (iii) take the other actions contemplated in the
Contribution Agreement. Immediately following such amendment and restatement,
the Members of the Company and the Units held by each such Member were as set
forth on Exhibit A hereto.

 

 

b.

Effective immediately following the Effective Time, PubCo will consummate the
Class A Conversion and PubCo and Bold will consummate the Class B Purchase.

 

 

c.

Immediately following the consummation of the Class A Conversion and Class B
Purchase, and in accordance with the terms of the Contribution Agreement, (i)
PubCo and Lynden will contribute, transfer, assign and deliver all of their
right, title and interest in all of their assets, as more particularly described
in Exhibit A, and (ii) Bold will contribute, transfer, assign and deliver all of
its right, title and interest in all of its assets, as more particularly
described in Exhibit A, to the Company in exchange for the number of Units set
forth opposite such party’s name in Exhibit A.

 

 

d.

The total number of Units issued and outstanding and held by the Members
immediately following the consummation of the transactions contemplated by
Sections 3.1(b)-(d) of this Agreement is set forth on Exhibit B hereto (as
amended from time to time in accordance with the terms of this Agreement).

 

ARTICLE IV

OWNERSHIP AND CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

 

Section 4.1 Authorized Units; General Provisions With Respect to Units.

 

 

a.

Subject to the provisions of this Agreement, the Company shall be authorized to
issue from time to time such number of Units and such other Equity Securities as
the Managing Member shall determine in accordance with Section 4.3. Each
authorized Unit may be issued pursuant to such agreements as the Managing Member
shall approve, including pursuant to options and warrants.

 

 

b.

Each outstanding Unit shall be identical (except as otherwise provided in
Section 4.3).

 

 

c.

Initially, none of the Units will be represented by certificates. If the
Managing Member determines that it is in the interest of the Company to issue
certificates representing the Units, certificates will be issued and the Units
will be represented by those certificates, and this Agreement shall be amended
as necessary or desirable to reflect the issuance of certificated Units for
purposes of the Uniform Commercial Code.

 

11

--------------------------------------------------------------------------------

 

Nothing contained in this Section 4.1(c) shall be deemed to authorize or permit
any Member to Transfer its Units except as otherwise permitted under this
Agreement.

 

 

d.

The total number of Units issued and outstanding and held by the Members is set
forth on Exhibit B (as amended from time to time in accordance with the terms of
this Agreement) as of the date set forth therein.

 

 

e.

If at any time PubCo issues a share of its Class A Stock or any other Equity
Security of PubCo (other than shares of Class B Stock), (i) the Company shall
concurrently issue to PubCo one Unit (if PubCo issues a share of Class A Stock),
or such other Equity Security of the Company (if PubCo issues Equity Securities
other than Class A Stock) corresponding to the Equity Securities issued by
PubCo, and with substantially the same rights to dividends and distributions
(including distributions upon liquidation) and other economic rights as those of
such Equity Securities of PubCo to be issued, and (ii) PubCo shall concurrently
contribute to the Company the net proceeds received by PubCo for such share of
Class A Stock or other Equity Security; provided, however, that if PubCo issues
any shares of Class A Stock in order to purchase or fund the purchase from a
Member of a number of Units (and shares of Class B Stock) equal to the number of
shares of Class A Stock so issued, then the Company shall not issue any new
Units in connection therewith, PubCo shall not be required to transfer such net
proceeds to the Company, and such net proceeds shall instead be transferred to
such Member as consideration for such purchase. Notwithstanding the foregoing,
this Section 4.1(e) shall not apply to the issuance and distribution to holders
of shares of PubCo Common Stock of rights to purchase Equity Securities of PubCo
under a “poison pill” or similar shareholders rights plan (and upon any
redemption of Units for Class A Stock, such Class A Stock will be issued
together with a corresponding right under such plan), or to the issuance under
PubCo’s employee benefit plans of any warrants, options, other rights to acquire
Equity Securities of PubCo or rights or property that may be converted into or
settled in Equity Securities of PubCo, but shall in each of the foregoing cases
apply to the issuance of Equity Securities of PubCo in connection with the
exercise or settlement of such rights, warrants, options or other rights or
property. Except pursuant to Section 4.7, (x) the Company may not issue any
additional Units to PubCo or any of its Subsidiaries unless substantially
simultaneously therewith PubCo or such Subsidiary issues or sells an equal
number of shares of PubCo’s Class A Stock to another Person, and (y) the Company
may not issue any other Equity Securities of the Company to PubCo or any of its
Subsidiaries unless substantially simultaneously PubCo or such Subsidiary issues
or sells, to another Person, an equal number of shares of a new class or series
of Equity Securities of PubCo or such Subsidiary with substantially the same
rights to dividends and distributions (including distributions upon liquidation)
and other economic rights as those of such Equity Securities of the Company.  If
at any time PubCo issues Debt Securities, PubCo shall transfer to the Company
(in a manner to be determined by the Manager Member in its reasonable
discretion) the proceeds received by PubCo in exchange for such Debt Securities
in a manner that directly or indirectly burdens the Company with the repayment
of the Debt Securities.

 

 

f.

PubCo or any of its Subsidiaries, other than the Company, may not redeem,
repurchase or otherwise acquire (i) any shares of Class A Stock (including upon
forfeiture of any unvested shares of Class A Stock) unless substantially
simultaneously the Company redeems, repurchases or otherwise acquires from PubCo
or such Subsidiary an equal number of Units for the same price per security or
(ii) any other Equity Securities of PubCo unless substantially simultaneously
the Company redeems, repurchases or otherwise acquires from PubCo an equal
number of Equity Securities of PubCo of a corresponding class or series with
substantially the same rights to dividends and distributions (including
distributions upon liquidation) and other economic rights as those of such
Equity Securities of PubCo for the same price per security. The Company may not
redeem, repurchase or otherwise acquire (A) except pursuant to Section 4.7, any
Units from PubCo or any of its Subsidiaries unless substantially simultaneously
PubCo or such Subsidiary redeems, repurchases or otherwise acquires an equal
number of shares of Class A Stock for the same price per security from holders
thereof, or (B) any other Equity Securities of the Company from PubCo or any of
its Subsidiaries unless substantially simultaneously PubCo or such Subsidiary
redeems, repurchases or otherwise acquires for the same price per security an
equal number of Equity Securities of PubCo of a corresponding class or series
with substantially the same rights to dividends and distributions (including
distribution upon liquidation) and other economic rights as those of such Equity
Securities of PubCo. Notwithstanding the foregoing, to the extent that any
consideration payable by PubCo in connection with the redemption or repurchase
of any shares of Class A Stock or other Equity Securities of PubCo or any of its
Subsidiaries consists (in whole or in part) of shares of Class A Stock or such
other Equity Securities

 

12

--------------------------------------------------------------------------------

 

(including, for the avoidance of doubt, in connection with the cashless exercise
of an option or warrant), then the redemption or repurchase of the corresponding
Units or other Equity Securities of the Company shall be effectuated in an
equivalent manner.

 

 

g.

The Company shall not in any manner effect any subdivision (by any equity split,
equity distribution, reclassification, recapitalization or otherwise) or
combination (by reverse equity split, reclassification, recapitalization or
otherwise) of the outstanding Units unless accompanied by an identical
subdivision or combination, as applicable, of the outstanding PubCo Common
Stock, with corresponding changes made with respect to any other exchangeable or
convertible securities. PubCo shall not in any manner effect any subdivision (by
any stock split, stock dividend, reclassification, recapitalization or
otherwise) or combination (by reverse stock split, reclassification,
recapitalization or otherwise) of the outstanding PubCo Common Stock unless
accompanied by an identical subdivision or combination, as applicable, of the
outstanding Units, with corresponding changes made with respect to any other
exchangeable or convertible securities.

 

Section 4.2 Voting Rights. No Member has any voting or consent right except with
respect to those matters expressly requiring the approval of Members under this
Agreement. Each Unit will entitle the holder thereof to one vote on all matters
to be voted on by the Members. Except as otherwise expressly provided in this
Agreement, the holders of Units having voting rights will vote together as a
single class on all matters to be approved by the Members.

 

Section 4.3 Capital Contributions; Unit Ownership.

 

 

a.

Capital Contributions. Each Member named on Exhibit C shall be credited with the
Class A Conversion Date Capital Account Balance set forth on Exhibit C in
respect of its Interest specified thereon. Except as otherwise set forth in
Section 4.1(e), no Member shall be required to make additional Capital
Contributions.

 

 

b.

Issuance of Additional Units or Interests. Except as otherwise expressly
provided in this Agreement, the Managing Member shall have the right to
authorize and cause the Company to issue on such terms (including price) as may
be determined by the Managing Member (i) subject to the limitations of Section
4.1, additional Units or other Equity Securities in the Company (including
creating preferred interests or other classes or series of interests having such
rights, preferences and privileges as determined by the Managing Member, which
rights, preferences and privileges may be senior to the Units), and (ii)
obligations, evidences of Indebtedness or other securities or interests
convertible or exchangeable for Units or other Equity Securities in the Company;
provided that, at any time following the date hereof, in each case the Company
shall not issue Equity Securities in the Company to any Person unless such
Person shall have executed a counterpart to this Agreement and all other
documents, agreements or instruments deemed necessary or desirable in the
discretion of the Managing Member. Upon such issuance and execution, such Person
shall be admitted as a Member of the Company. In that event, the Managing Member
shall amend Exhibits B and C to reflect such additional issuances. Subject to
Section 12.1, the Managing Member is hereby authorized to amend this Agreement
to set forth the designations, preferences, rights, powers and duties of such
additional Units or other Equity Securities in the Company, or such other
amendments that the Managing Member determines to be otherwise necessary or
appropriate in connection with the creation, authorization or issuance of, any
class or series of Units or other Equity Securities in the Company pursuant to
this Section 4.3(b); provided that, notwithstanding the foregoing, the Managing
Member shall have the right to amend this Agreement as set forth in this
sentence without the approval of any other Person (including any Member) and
notwithstanding any other provision of this Agreement (including Section 12.1)
if such amendment is necessary in order to consummate any offering of shares of
PubCo Common Stock or other Equity Securities of PubCo provided that the
designations, preferences, rights, powers and duties of any such additional
Units or other Equity Securities of the Company as set forth in such amendment
are substantially similar to those applicable to such shares of PubCo Common
Stock or other Equity Securities of PubCo.

 

Section 4.4 Capital Accounts. A Capital Account shall be maintained for each
Member in accordance with the provisions of Treasury Regulations Section
1.704-1(b)(2)(iv) and, to the extent consistent with

 

13

--------------------------------------------------------------------------------

such regulations, the other provisions of this Agreement. The Capital Account
balance of each of the Members as of the date hereof is its respective Class A
Conversion Date Capital Account Balance set forth on Exhibit C. Thereafter, each
Member’s Capital Account shall be (a) increased by (i) allocations to such
Member of Profits pursuant to Section 5.1 and any other items of income or gain
allocated to such Member pursuant to Section 5.2, (ii) the amount of additional
cash or the initial Gross Asset Value of any asset (net of any Liabilities
assumed by the Company and any Liabilities to which the asset is subject)
contributed to the Company by such Member, and (iii) any other increases allowed
or required by Treasury Regulations Section 1.704-1(b)(2)(iv), and (b) decreased
by (i) allocations to such Member of Losses pursuant to Section 5.1 and any
other items of deduction or loss allocated to such Member pursuant to the
provisions of Section 5.2, (ii) the amount of any cash or the Gross Asset Value
of any asset (net of any Liabilities assumed by the Company and any Liabilities
to which the asset is subject) distributed to such Member, and (iii) any other
decreases allowed or required by Treasury Regulations Section 1.704-1(b)(2)(iv).
In the event of a Transfer of Units made in accordance with this Agreement, the
Capital Account of the Transferor that is attributable to the Transferred Units
shall carry over to the Transferee Member in accordance with the provisions of
Treasury Regulations Section 1.704-1(b)(2)(iv)(l).

 

Section 4.5 Reserved.

 

Section 4.6 Other Matters.

 

 

a.

No Member shall demand or receive a return on or of its Capital Contributions or
resign from the Company without the consent of the Managing Member. Under
circumstances requiring a return of any Capital Contributions, no Member has the
right to receive property other than cash.

 

 

b.

No Member shall receive any interest, salary, compensation, draw or
reimbursement with respect to its Capital Contributions or its Capital Account,
or for services rendered or expenses incurred on behalf of the Company or
otherwise in its capacity as a Member, except as otherwise provided in Section
7.9 or otherwise contemplated by this Agreement.

 

 

c.

The Liability of each Member shall be limited as set forth in the Act and other
applicable Law and, except as expressly set forth in this Agreement or required
by Law, no Member (or any of its Affiliates) shall be personally liable, whether
to the Company, to any of the other Members, to the creditors of the Company, or
to any other third party, for any debt or Liability of the Company, whether
arising in contract, tort or otherwise, solely by reason of being a Member of
the Company.

 

 

d.

Except as otherwise required by the Act, a Member shall not be required to
restore a deficit balance in its Capital Account, to lend any funds to the
Company or, except as otherwise set forth herein, to make any additional
contributions or payments to the Company.

 

 

e.

The Company shall not be obligated to repay any Capital Contributions of any
Member.

 

Section 4.7 Redemption of Units.

 

 

a.

(i) Each Redeeming Member shall be entitled to cause the Company to redeem, at
any time and from time to time, all or any portion of such Member’s Units
(together with the transfer and surrender of the same number of shares of Class
B Stock) for an equivalent number of shares of Class A Stock (a “Redemption”)
or, at the Company’s election made in accordance with Section 4.7(a)(iv), cash
equal to the Cash Election Amount calculated with respect to such Redemption,
upon the terms and subject to the conditions set forth in this Section 4.7. Upon
the Redemption by a Member of all of its Units, such Member shall, for the
avoidance of doubt, cease to be a Member of the Company.

 

(ii) Each Redeeming Member shall be permitted to effect a redemption of Units
pursuant to Section 4.7(a)(i) that involves less than 25% of its Units no more
frequently than on a quarterly basis; provided, however, that if a  Redeeming
Member provides a Redemption Notice with respect to all of the Units held by
such Redeeming Member, such Redemption may occur at any time, subject to this
Section 4.7; provided, further, that the Managing Member may, in its sole
discretion and at any time, permit any Member to effect a redemption of a lesser
number of Units.  

 

14

--------------------------------------------------------------------------------

 

(iii) In order to exercise the redemption right under Section 4.7(a)(i), the
redeeming Member (the “Redeeming Member”) shall provide written notice (the
“Redemption Notice”) to the Company, with a copy to PubCo (the date of delivery
of such Redemption Notice, the “Redemption Notice Date”), stating (i) the number
of Units (together with the transfer and surrender of an equal number of shares
of Class B Stock) the Redeeming Member elects to have the Company redeem, (ii)
if the shares of Class A Stock to be received are to be issued other than in the
name of the Redeeming Member, the name(s) of the Person(s) in whose name or on
whose order the shares of Class A Stock are to be issued, and (iii) if the
Redeeming Member requires the Redemption to take place on a specific date, such
date, provided that, any such specified date shall not be earlier than the date
that would otherwise apply pursuant to clause (i) of the definition of
Redemption Date.  If the Units to be redeemed (or the shares of Class B Stock to
be transferred and surrendered) by the Redeeming Member are represented by a
certificate or certificates, prior to the Redemption Date, the Redeeming Member
shall also present and surrender such certificate or certificates representing
such Units (or shares of Class B Stock) during normal business hours at the
principal executive offices of the Company, or if any agent for the registration
or transfer of Class A Stock is then duly appointed and acting (the “Transfer
Agent”), at the office of the Transfer Agent. If required by the Managing
Member, any certificate for Units and any certificate for shares of Class B
Stock (in each case, if certificated) surrendered to the Company hereunder shall
be accompanied by instruments of transfer, in forms reasonably satisfactory to
the Managing Member and the Transfer Agent, duly executed by the Redeeming
Member or the Redeeming Member’s duly authorized representative.

 

(iv) Upon receipt of a Redemption Notice, the Company shall be entitled to elect
(a “Cash Election”) to settle the Redemption by delivering to the Redeeming
Member, in lieu of the applicable number of shares of Class A Stock that would
be received in such Redemption, an amount of cash equal to the Cash Election
Amount for such Redemption. In order to make a Cash Election with respect to a
Redemption, the Company must provide written notice of such election to the
Redeeming Member (with a copy to PubCo) prior to 1:00 p.m., Houston time, on the
second Business Day after the Redemption Notice Date. If the Company fails to
provide such written notice prior to such time, it shall not be entitled to make
a Cash Election with respect to such Redemption.

 

(v) For U.S. federal income (and applicable state and local) tax purposes, each
of the Redeeming Member, the Company and PubCo, as the case may be, agree to
treat each Redemption and, in the event a De Minimis Redemption Right is
exercised or PubCo exercises its Call Right, each transaction between the
Redeeming Member and PubCo, as a sale of the Redeeming Member’s Units (together
with the same number of shares of Class B Stock) to PubCo in exchange for shares
of Class A Stock or cash, as applicable. Accordingly, for purposes of clarity,
the parties agree that any Redemption shall be treated as a transfer of an
interest in a partnership by sale or exchange within the meaning of Code Section
743(b), as applicable.

 

 

b.

(i) The Redemption shall be completed on the Redemption Date; provided that the
Company, PubCo and the Redeeming Member may change the number of Units specified
in the Redemption Notice to be redeemed and/or the Redemption Date to another
number and/or date by unanimous agreement signed in writing by each of them;
provided further that a Redemption Notice may specify that the Redemption is to
be contingent (including as to timing) upon the consummation of a purchase by
another Person (whether in a tender or exchange offer, an underwritten offering
or otherwise) of the shares of Class A Stock for which the Units are redeemable,
or the closing of an announced merger, consolidation or other transaction or
event in which the shares of Class A Stock would be exchanged or converted or
become exchangeable for or convertible into cash or other securities or
property, provided that the foregoing shall not apply to any Redemption with
respect to which the Company has made a valid Cash Election.  Provided the
Company has not made a valid Cash Election, the Redeeming Member may retract its
Redemption Notice by giving written notice (the “Retraction Notice”) to the
Company (with a copy to PubCo) at any time prior to the Redemption Date. The
timely delivery of a Retraction Notice shall terminate all of the Redeeming
Member’s, the Company’s and PubCo’s rights and obligations arising from the
retracted Redemption Notice.

 

 

15

--------------------------------------------------------------------------------

(ii) Unless the Redeeming Member has timely delivered a Retraction Notice as
provided in Section 4.7(b)(i) or PubCo has elected its Call Right pursuant to
Section 4.7(f), on the Redemption Date (to be effective immediately prior to the
close of business on the Redemption Date) (A) the Redeeming Member shall
transfer and surrender the Units to be redeemed (and a corresponding number of
shares of Class B Stock) to the Company, in each case free and clear of all
liens and encumbrances, (B) PubCo shall contribute to the Company the
consideration the Redeeming Member is entitled to receive under Section
4.7(a)(i), (C) the Company shall (x) cancel the redeemed Units, (y) transfer to
the Redeeming Member the consideration the Redeeming Member is entitled to
receive under Section 4.7(a)(i), and (z) if the Units are certificated, issue to
the Redeeming Member a certificate for a number of Units equal to the difference
(if any) between the number of Units evidenced by the certificate surrendered by
the Redeeming Member pursuant to clause (ii)(A) of this Section 4.7(b) and the
number of redeemed Units, (D) the Company shall issue to PubCo a number of Units
equal to the number of Units surrendered by the Redeeming Member, and (E) PubCo
shall cancel the surrendered shares of Class B Stock.  Notwithstanding any other
provisions of this Agreement to the contrary, in the event that the Company
makes a valid Cash Election, PubCo shall only be obligated to contribute to the
Company an amount in cash equal to the net proceeds (after deduction of any
underwriters’ discounts or commissions and brokers’ fees or commissions) from
the sale by PubCo of a number of shares of Class A Stock equal to the number of
Units and Class B Stock to be redeemed with such cash; provided that PubCo’s
Capital Account shall be increased by an amount equal to any such discounts,
commissions and fees relating to such sale of shares of Class A Stock in
accordance with Section 7.9;  provided further, that the contribution of such
net proceeds shall in no event affect the Redeeming Member’s right to receive
the Cash Election Amount.

 

 

c.

If (i) there is any reclassification, reorganization, recapitalization or other
similar transaction pursuant to which the shares of Class A Stock are converted
or changed into another security, securities or other property, or (ii) PubCo
shall, by dividend or otherwise, distribute to all holders of the shares of
Class A Stock evidences of its indebtedness or assets, including securities
(including shares of Class A Stock and any rights, options or warrants to all
holders of the shares of Class A Stock to subscribe for or to purchase or to
otherwise acquire shares of Class A Stock, or other securities or rights
convertible into, exchangeable for or exercisable for shares of Class A Stock)
but excluding any cash dividend or distribution as well as any such distribution
of indebtedness or assets received by PubCo from the Company in respect of the
Units, then upon any subsequent Redemption, in addition to the shares of Class A
Stock or the Cash Election Amount, as applicable, each Member shall be entitled
to receive the amount of such security, securities or other property that such
Member would have received if such Redemption had occurred immediately prior to
the effective date of such reclassification, reorganization, recapitalization,
other similar transaction, dividend, or other distribution, taking into account
any adjustment as a result of any subdivision (by any split, distribution or
dividend, reclassification, reorganization, recapitalization or otherwise) or
combination (by reverse split, reclassification, recapitalization or otherwise)
of such security, securities or other property that occurs after the effective
time of such reclassification, reorganization, recapitalization or other similar
transaction. For the avoidance of doubt, if there is any reclassification,
reorganization, recapitalization or other similar transaction in which the
shares of Class A Stock are converted or changed into another security,
securities or other property, or any dividend or distribution (other than an
excluded dividend or distribution, as described above), this Section 4.7 shall
continue to be applicable, mutatis mutandis, with respect to such security or
other property. This Agreement shall apply to the Units held by the Members and
their Permitted Transferees as of the date hereof, as well as any Units
hereafter acquired by a Member and his or her or its Permitted Transferees.

 

 

d.

PubCo shall at all times keep available, solely for the purpose of issuance upon
a Redemption, out of its authorized but unissued shares of Class A Stock or
other Equity Securities, such number of shares of Class A Stock that shall be
issuable upon the Redemption of all outstanding Units (other than those Units
held by PubCo or any Subsidiary of PubCo); provided, that nothing contained
herein shall be construed to preclude PubCo from satisfying its obligations with
respect of a Redemption by delivery of shares of Class A Stock or other Equity
Securities that are held in the treasury of PubCo. PubCo covenants that all
shares of Class A Stock and other Equity Securities that shall be issued upon a
Redemption shall, upon issuance thereof, be validly issued, fully paid and
non-assessable. In addition, for so long as the shares of Class A Stock or other
Equity Securities are listed on a National Securities Exchange, PubCo shall use
its commercially reasonable

 

16

--------------------------------------------------------------------------------

 

efforts to cause all shares of Class A Stock and such other Equity Securities
issued upon an Exchange to be listed on such National Securities Exchange at the
time of such issuance.

 

 

e.

The issuance of shares of Class A Stock or other Equity Securities upon an
Exchange shall be made without charge to the Redeeming Member for any stamp or
other similar tax in respect of such issuance; provided, however, that if any
such shares of Class A Stock or other Equity Securities are to be issued in a
name other than that of the Redeeming Member, then the Person or Persons in
whose name the shares are to be issued shall pay to PubCo the amount of any tax
that may be payable in respect of any transfer involved in such issuance or
shall establish to the satisfaction of PubCo that such tax has been paid or is
not payable.

 

 

f.

(i) Notwithstanding anything to the contrary in this Section 4.7, but subject to
Section 4.7(g), a Redeeming Member shall be deemed to have offered to sell its
Units as described in the Redemption Notice to PubCo, and PubCo may, in its sole
discretion, by means of delivery of Call Election Notice in accordance with, and
subject to the terms of, Section 4.7(f), elect to purchase directly and acquire
such Units (together with the transfer and surrender of the same number of
shares of Class B Stock) on the Redemption Date by paying to the Redeeming
Member (or, on the Redeeming Member’s written order, its designee) that number
of shares of Class A Stock the Redeeming Member (or its designee) would
otherwise receive pursuant to Section 4.7(a)(i) or, at PubCo’s election, an
amount of cash equal to the Cash Election Amount of such shares of Class A Stock
(the “Call Right”), whereupon PubCo shall acquire the Units offered for
Redemption by the Redeeming Member (together with the transfer and surrender of
the same number of shares of Class B Stock) and shall be treated for all
purposes of this Agreement as the owner of such Units and shares of Class B
Stock.

 

(ii) PubCo may, at any time prior to the Redemption Date, in its sole discretion
deliver written notice (a “Call Election Notice”) to the Company and the
Redeeming Member setting forth its election to exercise its Call Right.  A Call
Election Notice may be revoked by PubCo at any time; provided that any such
revocation does not prejudice the ability of the parties to consummate a
Redemption on the Redemption Date.  Except as otherwise provided by Section
4.7(f), an exercise of the Call Right shall be consummated pursuant to the same
timeframe and in the same manner as the relevant Redemption would have been
consummated if PubCo had not delivered a Call Election Notice.

 

(iii) Notwithstanding anything to the contrary in this Section 4.7, but subject
to Section 4.7(f)(i), the Company may, at any time and from time to time, in its
sole discretion, deliver written notice to any De Minimis Member setting forth
the Company’s election to exercise its right to redeem all, but not less than
all, of such De Minimis Member’s Units (together with the transfer and surrender
of the same number of shares of Class B Stock) (a “De Minimis Redemption Right”)
as if the applicable De Minimis Member provided a Redemption Notice
hereunder.  An exercise of a De Minimis Redemption Right shall be consummated
pursuant to the same timeframe and in the same manner as a Redemption would have
been consummated under Section 4.7(f)(i) above.

 

 

g.

In the event that a tender offer, share exchange offer, issuer bid, take-over
bid, recapitalization or similar transaction with respect to shares of Class A
Stock (a “PubCo Offer”) is proposed by PubCo or is proposed to PubCo or its
stockholders and approved by the board of directors of PubCo or is otherwise
effected or to be effected with the consent or approval of the board of
directors of PubCo, the Members (other than PubCo) shall be permitted to
participate in such PubCo Offer by delivery of a contingent Redemption Notice in
accordance with the second proviso of Section 4.7(b)(i). In the case of a PubCo
Offer proposed by PubCo, PubCo will use its reasonable best efforts
expeditiously and in good faith to take all such actions and do all such things
as are necessary or desirable to enable and permit the Members to participate in
such PubCo Offer to the same extent or on an economically equivalent basis as
the holders of shares of Class A Stock without discrimination; provided that,
without limiting the generality of this sentence, PubCo will use its
commercially reasonable efforts expeditiously and in good faith to ensure that
such Members may participate in each such PubCo Offer without being required to
redeem Units (or, if so required, to ensure that any such Redemption shall be
effective only upon, and shall be conditional upon, the closing of such PubCo
Offer). In no event shall Members (other than PubCo) be entitled to receive in

 

17

--------------------------------------------------------------------------------

 

such PubCo Offer aggregate consideration for each Unit that is greater than the
consideration payable in respect of each share of Class A Stock in connection
with a PubCo Offer.

 

 

h.

No Redemption shall impair the right of the Redeeming Member to receive any
distributions payable on the Units so redeemed in respect of a record date that
occurs prior to the Redemption Date for such Redemption. For the avoidance of
doubt, no Redeeming Member, or a Person designated by an Redeeming Member to
receive shares of Class A Stock, shall be entitled to receive, with respect to
such record date, distributions or dividends both on Units redeemed by such
Redeeming Member and on shares of Class A Stock received by such Redeeming
Member, or other Person so designated, if applicable, in such Redemption.

 

 

i.

Any Units acquired by the Company under this Section 4.7 and transferred by the
Company to PubCo shall remain outstanding and shall not be cancelled as a result
of their acquisition by the Company. Notwithstanding any other provision of this
Agreement, PubCo shall be automatically admitted as a member of the Company with
respect to any Units or other Equity Securities in the Company it receives under
this Agreement (including under this Section 4.7 in connection with any
Redemption).

 

ARTICLE V

ALLOCATIONS OF PROFITS AND LOSSES

 

 

Section 5.1 Profits and Losses.  After giving effect to the allocations under
Section 5.2 and subject to Section 5.5, Profits and Losses (and, to the extent
determined by the Managing Member to be necessary and appropriate to achieve the
resulting Capital Account balances described below, any allocable items of
income, gain, loss, deduction or credit includable in the computation of Profits
and Losses) for each Fiscal Year or other taxable period shall be allocated
among the Members during such Fiscal Year or other taxable period in a manner
such that, after giving effect to the special allocations set forth in Sections
5.2 and all distributions through the end of such Fiscal Year or other taxable
period, the Capital Account balance of each Member, immediately after making
such allocation, is, as nearly as possible, equal to (a) the amount such Member
would receive pursuant to Section 11.3(b) if all assets of the Company on hand
at the end of such Fiscal Year or other taxable period were sold for cash equal
to their Gross Asset Values, all liabilities of the Company were satisfied in
cash in accordance with their terms (limited with respect to each nonrecourse
liability to the Gross Asset Value of the assets securing such liability), and
all remaining or resulting cash was distributed, in accordance with Section
11.3(b), to the Members immediately after making such allocation, minus (b) the
sum of (i) such Member’s share of Company Minimum Gain and Member Minimum Gain,
computed immediately prior to the hypothetical sale of assets and (ii) the
amount, if any, any such Member is treated as obligated to contribute to the
Company computed immediately after the hypothetical sale of assets.

 

Section 5.2 Special Allocations.

 

 

a.

Nonrecourse Deductions for any Fiscal Year or other taxable period shall be
specially allocated to the Members in the manner excess nonrecourse liabilities
of the Company are allocated pursuant to Section 5.5(c). The amount of
Nonrecourse Deductions for a Fiscal Year or other taxable period shall equal the
excess, if any, of the net increase, if any, in the amount of Company Minimum
Gain during that Fiscal Year or other taxable period over the aggregate amount
of any distributions during that Fiscal Year or other taxable period of proceeds
of a Nonrecourse Liability that are allocable to an increase in Company Minimum
Gain, determined in accordance with the provisions of Treasury Regulations
Section 1.704-2(d).

 

 

b.

Any Member Nonrecourse Deductions for any Fiscal Year or other taxable period
shall be specially allocated to the Member who bears economic risk of loss with
respect to the Member Nonrecourse Debt to which such Member Nonrecourse
Deductions are attributable in accordance with Treasury Regulations Section
1.704-2(i). If more than one Member bears the economic risk of loss for such
Member Nonrecourse Debt, the Member Nonrecourse Deductions attributable to such
Member Nonrecourse Debt shall be allocated among the Members according to the
ratio in which they bear the economic risk of loss. This Section 5.2(b) is
intended to comply with the provisions of Treasury Regulations Section
1.704-2(i) and shall be interpreted consistently therewith.

 

18

--------------------------------------------------------------------------------

 

 

c.

Notwithstanding any other provision of this Agreement to the contrary, if there
is a net decrease in Company Minimum Gain during any Fiscal Year or other
taxable period (or if there was a net decrease in Company Minimum Gain for a
prior Fiscal Year or other taxable period and the Company did not have
sufficient amounts of income and gain during prior periods to allocate among the
Members under this Section 5.2(c)), each Member shall be specially allocated
items of Company income and gain for such Fiscal Year or other taxable period in
an amount equal to such Member’s share of the net decrease in Company Minimum
Gain during such year (as determined pursuant to Treasury Regulations Section
1.704-2(g)(2)). This section is intended to constitute a minimum gain chargeback
under Treasury Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith.

 

 

d.

Notwithstanding any other provision of this Agreement except Section 5.2(c), if
there is a net decrease in Member Minimum Gain during any Fiscal Year or other
taxable period (or if there was a net decrease in Member Minimum Gain for a
prior Fiscal Year or other taxable period and the Company did not have
sufficient amounts of income and gain during prior periods to allocate among the
Members under this Section 5.2(d)), each Member shall be specially allocated
items of Company income and gain for such year in an amount equal to such
Member’s share of the net decrease in Member Minimum Gain (as determined
pursuant to Treasury Regulations Section 1.704-2(i)(4)). This section is
intended to constitute a partner nonrecourse debt minimum gain chargeback under
Treasury Regulations Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.

 

 

e.

Notwithstanding any provision hereof to the contrary except Section 5.2(a) and
Section 5.2(b), no Losses or other items of loss or expense shall be allocated
to any Member to the extent that such allocation would cause such Member to have
an Adjusted Capital Account Deficit (or increase any existing Adjusted Capital
Account Deficit) at the end of such Fiscal Year.  All Losses and other items of
loss and expense in excess of the limitation set forth in this Section 5.2(e)
shall be allocated to the Members who do not have an Adjusted Capital Account
Deficit in proportion to their relative positive Capital Accounts but only to
the extent that such Losses and other items of loss and expense do not cause any
such Member to have an Adjusted Capital Account Deficit.

 

 

f.

Notwithstanding any provision hereof to the contrary except Section 5.2(c) and
Section 5.2(d), in the event any Member unexpectedly receives any adjustment,
allocation or distribution described in paragraph (4), (5) or (6) of Treasury
Regulations Section 1.704-1(b)(2)(ii)(d), items of income and gain (consisting
of a pro rata portion of each item of income, including gross income, and gain
for the Fiscal Year or other taxable period) shall be specially allocated to
such Member in an amount and manner sufficient to eliminate any Adjusted Capital
Account Deficit of that Member as quickly as possible; provided that an
allocation pursuant to this Section 5.2(f) shall be made only if and to the
extent that such Member would have an Adjusted Capital Account Deficit after all
other allocations provided for in this Article V have been tentatively made as
if this Section 5.2(f) were not in this Agreement. This Section 5.2(f) is
intended to constitute a qualified income offset under Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

 

g.

If any Member has a deficit balance in its Capital Account at the end of any
Fiscal Year or other taxable period that is in excess of the sum of (i) the
amount that such Member is obligated to restore and (ii) the amount that the
Member is deemed to be obligated to restore pursuant to the penultimate sentence
of Treasury Regulations Sections 1.704-2(g)(1) and (i)(5), that Member shall be
specially allocated items of Company income, gain and Simulated Gain in the
amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 5.2(f) shall be made only if and to the extent that
such Member would have a deficit balance in its Capital Account in excess of
such sum after all other allocations provided for in this Article V have been
made as if Section 5.2(f) and this Section 5.2(g) were not in this Agreement.

 

 

h.

To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Sections 734(b) or 743(b) is required, pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be
taken into account in determining Capital Accounts as a result of a distribution
to any Member in complete liquidation of such Member’s Interest in the Company,
the amount of such

 

19

--------------------------------------------------------------------------------

 

adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such item of gain or loss shall be allocated to the
Members in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2)
if such section applies or to the Member to whom such distribution was made if
Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

 

i.

Simulated Depletion for each Depletable Property, and Simulated Loss upon the
Disposition of a Depletable Property, shall be allocated among the Members in
proportion to their shares of the Simulated Basis in such property.

 

 

j.

The allocations set forth in Sections 5.2(a) through 5.2(i) (the “Regulatory
Allocations”) are intended to comply with certain requirements of Treasury
Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding any other provision
of this Article V (other than the Regulatory Allocations), the Regulatory
Allocations (and anticipated future Regulatory Allocations) shall be taken into
account in allocating other items of income, gain, loss and deduction among the
Members so that, to the extent possible, the net amount of such allocation of
other items and the Regulatory Allocations to each Member should be equal to the
net amount that would have been allocated to each such Member if the Regulatory
Allocations had not occurred. This Section 5.2(j) is intended to minimize to the
extent possible and to the extent necessary any economic distortions which may
result from application of the Regulatory Allocations and shall be interpreted
in a manner consistent therewith.

 

Section 5.3 Allocations for Tax Purposes in General.

 

 

a.

Except as otherwise provided in this Section 5.3, each item of income, gain,
loss and deduction of the Company for U.S. federal income tax purposes shall be
allocated among the Members in the same manner as such item is allocated under
Sections 5.1 and 5.2.

 

 

b.

In accordance with Code Section 704(c) and the Treasury Regulations thereunder
(including the Treasury Regulations applying the principles of Code Section
704(c) to changes in Gross Asset Values), items of income, gain, loss and
deduction with respect to any Company property having a Gross Asset Value that
differs from such property’s adjusted U.S. federal income tax basis shall,
solely for U.S. federal income tax purposes, be allocated among the Members to
account for any such difference using the “traditional method with curative
allocations,” with the curative allocations applied only to sale gain, under
Treasury Regulations Section 1.704-3(c), or such other method or methods
determined by the Managing Member to be appropriate and in accordance with the
applicable Treasury Regulations.

 

 

c.

Any (i) recapture of depreciation or any other item of deduction shall be
allocated, in accordance with Treasury Regulations Sections 1.1245-1(e) and
1.1254-5, to the Members who received the benefit of such deductions (taking
into account the effect of remedial allocations), and (ii) recapture of grants
credits shall be allocated to the Members in accordance with applicable law.

 

 

d.

Allocations pursuant to this Section 5.3 are solely for purposes of federal,
state and local taxes and shall not affect or in any way be taken into account
in computing any Member’s Capital Account or share of Profits, Losses, other
items or distributions pursuant to any provision of this Agreement.

 

 

e.

If, as a result of an exercise of a noncompensatory option to acquire an
interest in the Company, a Capital Account reallocation is required under
Treasury Regulation Section 1.704-1(b)(2)(iv)(s)(3), the Company shall make
corrective allocations pursuant to Treasury Regulation Section 1.704-1(b)(4)(x).

 

Section 5.4 Income Tax Allocations with Respect to Depletable Properties.

 

 

a.

Cost and percentage depletion deductions with respect to any Depletable Property
shall be computed separately by the Members rather than the Company. For
purposes of such computations, the federal income tax basis of each Depletable
Property shall be allocated to each Member pro rata, in accordance with the
number of Units owned by such Member as of the time such Depletable Property is
acquired by the Company (and any additions to such federal income tax basis
resulting from expenditures required to be

 

20

--------------------------------------------------------------------------------

 

capitalized in such basis shall be allocated among the Members in a manner
designed to cause the Members’ proportionate shares of such adjusted federal
income tax basis to be in accordance with their proportionate ownership of Units
as determined at the time of any such additions), and shall be reallocated among
the Members pro rata, in accordance with the number of Units owned by such
Member as determined immediately following the occurrence of an event giving
rise to an adjustment to the Gross Asset Values of the Company’s Depletable
Properties pursuant to clause (b) of the definition of Gross Asset Value. The
Company shall inform each Member of such Member’s allocable share of the federal
income tax basis of each Depletable Property promptly following the acquisition
of such Depletable Property by the Company, any adjustment resulting from
expenditures required to be capitalized in such basis, and any reallocation of
such basis as provided in the previous sentence.

 

 

b.

For purposes of the separate computation of gain or loss by each Member on the
taxable disposition of Depletable Property, the amount realized from such
disposition shall be allocated (i) first, to the Members in an amount equal to
the Simulated Basis in such Depletable Property in proportion to their allocable
shares thereof and (ii) second, any remaining amount realized shall be allocated
consistent with the allocation of Simulated Gains.

 

 

c.

The allocations described in this Section 5.4 are intended to be applied in
accordance with the Members’ “interests in partnership capital” under Section
613A(c)(7)(D) of the Code; provided that the Members understand and agree that
the Managing Member may authorize special allocations of federal income tax
basis, income, gain, deduction or loss, as computed for U.S. federal income tax
purposes, in order to eliminate differences between Simulated Basis and adjusted
federal income tax basis with respect to Depletable Properties, in such manner
as determined consistent with the principles outlined in Section 5.3(b). The
provisions of this Section 5.4(c) and the other provisions of this Agreement
relating to allocations under Code Section 613A(c)(7)(D) are intended to comply
with Treasury Regulations Section 1.704-1(b)(4)(v) and shall be interpreted and
applied in a manner consistent with such Treasury Regulations.

 

 

d.

Each Member, with the assistance of the Company, shall separately keep records
of its share of the adjusted tax basis in each Depletable Property, adjust such
share of the adjusted tax basis for any cost or percentage depletion allowable
with respect to such property and use such adjusted tax basis in the computation
of its cost depletion or in the computation of its gain or loss on the
disposition of such property by the Company. Upon the reasonable request of the
Company, each Member shall advise the Company of its adjusted tax basis in each
Depletable Property and any depletion computed with respect thereto, both as
computed in accordance with the provisions of this subsection for purposes of
allowing the Company to make adjustments to the tax basis of its assets as a
result of certain transfers of interests in the Company or distributions by the
Company. The Company may rely on such information and, if it is not provided by
the Member, may make such reasonable assumptions as it shall determine with
respect thereto.

 

Section 5.5 Other Allocation Rules.

 

 

a.

The Members are aware of the income tax consequences of the allocations made by
this Article V and the economic impact of the allocations on the amounts
receivable by them under this Agreement. The Members hereby agree to be bound by
the provisions of this Article V in reporting their share of Company income and
loss for income tax purposes.

 

 

b.

The provisions regarding the establishment and maintenance for each Member of a
Capital Account as provided by Section 4.4 and the allocations set forth in
Sections 5.1, 5.2, 5.3 and 5.4 are intended to comply with the Treasury
Regulations and to reflect the intended economic entitlement of the Members.  If
the Managing Member determines, in its sole discretion, that the application of
the provisions in Sections 4.4, 5.1, 5.2, 5.3 or 5.4 would result in
non-compliance with the Treasury Regulations or would be inconsistent with the
intended economic entitlement of the Members, the Managing Member is authorized
to make any appropriate adjustments to such provisions.

 

 

c.

All items of income, gain, loss, deduction and credit allocable to an interest
in the Company that may have been Transferred shall be allocated between the
Transferor and the Transferee based on the portion of the

 

21

--------------------------------------------------------------------------------

 

Fiscal Year or other taxable period during which each was recognized as the
owner of such interest, without regard to the results of Company operations
during any particular portion of that year and without regard to whether cash
distributions were made to the Transferor or the Transferee during that year;
provided, however, that this allocation must be made in accordance with a method
permissible under Code Section 706 and the Treasury Regulations thereunder.

 

 

d.

The Members’ proportionate shares of the “excess nonrecourse liabilities” of the
Company, within the meaning of Treasury Regulations Section 1.752-3(a)(3), shall
be allocated to the Members in any manner determined by the Managing Member and
permissible under the Treasury Regulations.

 

ARTICLE VI

DISTRIBUTIONS

 

Section 6.1 Distributions.

 

 

a.

Distributions. To the extent permitted by applicable Law and hereunder, and
except as otherwise provided in Section 11.3, distributions to Members may be
declared by the Managing Member out of funds legally available therefor in such
amounts and on such terms (including the payment dates of such distributions) as
the Managing Member shall determine using such record date as the Managing
Member may designate; such distribution shall be made to the Members as of the
close of business on such record date on a pro rata basis (except that, for the
avoidance of doubt, repurchases or redemptions made in accordance with Section
4.1(f) or payments made in accordance with Section 7.4 or Section 7.9 need not
be on a pro rata basis), in accordance with the number of Units owned by each
Member as of the close of business on such record date; provided, however, that
the Managing Member shall have the obligation to make distributions as set forth
in Sections 6.2 and 11.3(b)(ii); and provided further that, notwithstanding any
other provision herein to the contrary, no distributions shall be made to any
Member to the extent such distribution would render the Company insolvent or
violate the Act. For purposes of the foregoing sentence, insolvency means the
inability of the Company to meet its payment obligations when due. Promptly
following the designation of a record date and the declaration of a distribution
pursuant to this Section 6.1, the Managing Member shall give notice to each
Member of the record date, the amount and the terms of the distribution and the
payment date thereof.

 

 

b.

Successors. For purposes of determining the amount of distributions, each Member
shall be treated as having made the Capital Contributions and as having received
the Distributions made to or received by its predecessors in respect of any of
such Member’s Units.

 

 

c.

Distributions In-Kind. Except as otherwise provided in this Agreement, any
distributions may be made in cash or in kind, or partly in cash and partly in
kind, as determined by the Managing Member. To the extent that the Company
distributes property in-kind to the Members, the Company shall be treated as
making a distribution equal to the Fair Market Value of such property for
purposes of Section 6.1(a) and such property shall be treated as if it were sold
for an amount equal to its Fair Market Value. Any resulting deemed gain or loss
shall be allocated to the Member’s Capital Accounts in accordance with Section
5.1 and Section 5.2.

 

Section 6.2 Tax-Related Distributions.  The Company shall make distributions to
all Members on a pro rata basis, in accordance with the number of Units owned by
each Member, at such times and in such amounts as the Managing Member reasonably
determines is necessary to enable PubCo to timely satisfy all of the U.S.
federal, state and local and non-U.S. tax liabilities of PubCo, Lynden Energy
Corp., a corporation existing under the laws of British Columbia and a wholly
owned subsidiary of PubCo, and Lynden, calculated in the aggregate.

 

Section 6.3 Distribution Upon Resignation. No resigning Member shall be entitled
to receive any distribution or the value of such Member’s Interest in the
Company as a result of resignation from the Company prior to the dissolution and
winding up of the Company, except as specifically provided in this Agreement.

 

 

22

--------------------------------------------------------------------------------

ARTICLE VII

MANAGEMENT

 

Section 7.1 The Managing Member; Fiduciary Duties.  

 

 

a.

PubCo shall be the sole Managing Member of the Company. Except as otherwise
required by Law, (i) the Managing Member shall have full and complete charge of
all affairs of the Company, (ii) the management and control of the Company’s
business activities and operations shall rest exclusively with the Managing
Member, and the Managing Member shall make all decisions regarding the business,
activities and operations of the Company (including the incurrence of costs and
expenses) in its sole discretion without the consent of any other Member and
(iii) the Members other than the Managing Member (in their capacity as such)
shall not participate in the control, management, direction or operation of the
activities or affairs of the Company and shall have no power to act for or bind
the Company.

 

 

b.

In connection with the performance of its duties as the Managing Member of the
Company, the Managing Member acknowledges that it will owe to the Company and
the Members the same fiduciary duties as it would owe to a Delaware corporation
and its stockholders if it were a member of the board of directors of such a
corporation and the Members were stockholders of such corporation. The Members
acknowledge that the Managing Member will take action through its board of
directors, and that the members of the Managing Member’s board of directors will
owe comparable fiduciary duties to the stockholders of the Managing Member.

 

Section 7.2 Officers.  

 

 

a.

The Managing Member may appoint, employ or otherwise contract with any Person
for the transaction of the business of the Company or the performance of
services for or on behalf of the Company, and the Managing Member may delegate
to any such Persons such authority to act on behalf of the Company as the
Managing Member may from time to time deem appropriate.

 

 

b.

The initial president and chief executive officer of the Company (the “President
and Chief Executive Officer”) will be Frank A. Lodzinski.

 

 

c.

Except as otherwise set forth herein, the President and Chief Executive Officer
will be responsible for the general and active management of the business of the
Company and its Subsidiaries and will see that all orders of the Managing Member
are carried into effect. The President and Chief Executive Officer will report
to the Managing Member and have the general powers and duties of management
usually vested in the office of president and chief executive officer of a
corporation organized under the DGCL, subject to the terms of this Agreement,
and will have such other powers and duties as may be prescribed by the Managing
Member or this Agreement. The President and Chief Executive Officer will have
the power to execute bonds, mortgages and other contracts requiring a seal,
under the seal of the Company, except where required or permitted by Law to be
otherwise signed and executed, and except where the signing and execution
thereof will be expressly delegated by the Managing Member to some other Officer
or agent of the Company.

 

 

d.

Except as set forth herein, the Managing Member may appoint Officers at any
time, and the Officers may include one or more vice presidents, a secretary, one
or more assistant secretaries, a chief financial officer, a general counsel, a
treasurer, one or more assistant treasurers, a chief operating officer, an
executive chairman, and any other officers that the Managing Member deems
appropriate. Except as set forth herein, the Officers will serve at the pleasure
of the Managing Member, subject to all rights, if any, of such Officer under any
contract of employment. Any individual may hold any number of offices, and an
Officer may, but need not, be a Member of the Company. The Officers will
exercise such powers and perform such duties as specified in this Agreement or
as determined from time to time by the Managing Member.

 

 

e.

Subject to this Agreement and to the rights, if any, of an Officer under a
contract of employment, any Officer may be removed, either with or without
cause, by the Managing Member. Any Officer may resign at any time by giving
written notice to the Managing Member. Any resignation will take effect at the
date

 

23

--------------------------------------------------------------------------------

 

of the receipt of that notice or at any later time specified in that notice;
and, unless otherwise specified in that notice, the acceptance of the
resignation will not be necessary to make it effective. Any resignation is
without prejudice to the rights, if any, of the Company under any contract to
which the Officer is a party. A vacancy in any office because of death,
resignation, removal, disqualification or any other cause will be filled in the
manner prescribed in this Agreement for regular appointments to that office.

 

Section 7.3 Warranted Reliance by Officers on Others. In exercising their
authority and performing their duties under this Agreement, the Officers shall
be entitled to rely on information, opinions, reports, or statements of the
following persons or groups unless they have actual knowledge concerning the
matter in question that would cause such reliance to be unwarranted:

 

 

a.

one or more employees or other agents of the Company or in subordinates whom the
Officer reasonably believes to be reliable and competent in the matters
presented; and

 

 

b.

any attorney, public accountant, or other person as to matters which the Officer
reasonably believes to be within such person’s professional or expert
competence.

 

Section 7.4 Indemnification. Subject to the limitations and conditions provided
in this Section 7.4, each Person who was or is made a party or is threatened to
be made a party to or is involved in any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
arbitrative (each, a “Proceeding”), or any appeal in such a Proceeding or any
inquiry or investigation that could lead to such a Proceeding, by reason of the
fact he, she or it, or a Person of which he, she or it is the legal
representative, is or was a Member, an Officer, or acting as the Tax Matters
Member or Company Representative of the Company, in each case, shall be
indemnified by the Company to the fullest extent permitted by applicable Law, as
the same exists or may hereafter be amended (but, in the case of any such
amendment, only to the extent that such amendment permits the Company to provide
broader indemnification rights than such Law permitted the Company to provide
prior to such amendment) against all judgment, penalties (including excise and
similar taxes and punitive damages), fines, settlement and reasonable expenses
(including reasonable attorneys’ fees and expenses) actually incurred by such
Person in connection with such Proceeding, appeal, inquiry or investigation, if
such Person acted in Good Faith. Reasonable expenses incurred by a Person of the
type entitled to be indemnified under this Section 7.4 who was, is or is
threatened to be made a named defendant or respondent in a Proceeding shall be
paid by the Company in advance of the final disposition of the Proceeding upon
receipt of an undertaking by or on behalf of such Person to repay such amount if
it shall ultimately be determined that he, she or it is not entitled to be
indemnified by the Company. Indemnification under this Section 7.4 shall
continue as to a Person who has ceased to serve in the capacity which initially
entitled such Person to indemnity hereunder. The rights granted pursuant to this
Section 7.4 shall be deemed contract rights, and no amendment, modification or
repeal of this Section 7.4 shall have the effect of limiting or denying any such
rights with respect to actions taken or Proceedings, appeals, inquiries or
investigations arising prior to any amendment, modification or repeal. It is
expressly acknowledged that the indemnification provided in this Section 7.4
could involve indemnification for negligence or under theories of strict
liability.

 

Section 7.5 Maintenance of Insurance or Other Financial Arrangements. In
compliance with applicable Law, the Company (with the approval of the Managing
Member) may purchase and maintain insurance or make other financial arrangements
on behalf of any Person who is or was a Member, employee or agent of the
Company, or at the request of the Company is or was serving as a manager,
director, officer, employee or agent of another limited liability company,
corporation, partnership, joint venture, trust or other enterprise, for any
Liability asserted against such Person and Liability and expenses incurred by
such Person in such Person’s capacity as such, or arising out of such Person’s
status as such, whether or not the Company has the authority to indemnify such
Person against such Liability and expenses.

 

Section 7.6 Resignation or Termination of Managing Member. PubCo shall not, by
any means, resign as, cease to be or be replaced as Managing Member except in
compliance with this Section 7.6. No termination or replacement of PubCo as
Managing Member shall be effective unless proper provision is made, in
compliance with this Agreement, so that the obligations of PubCo, its successor
(if applicable) and any new Managing Member and the rights of all Members under
this Agreement and applicable Law remain in full force and effect. No
appointment of a Person other than PubCo (or its successor, as applicable) as
Managing Member shall be

 

24

--------------------------------------------------------------------------------

effective unless PubCo (or its successor, as applicable) and the new Managing
Member (as applicable) provide all other Members with contractual rights,
directly enforceable by such other Members against PubCo (or its successor, as
applicable) and the new Managing Member (as applicable), to cause (a) PubCo to
comply with all PubCo’s obligations under this Agreement (including its
obligations under Section 4.7) other than those that must necessarily be taken
in its capacity as Managing Member and (b) the new Managing Member to comply
with all the Managing Member’s obligations under this Agreement.

 

Section 7.7 No Inconsistent Obligations. The Managing Member represents that it
does not have any contracts, other agreements, duties or obligations that are
inconsistent with its duties and obligations (whether or not in its capacity as
Managing Member) under this Agreement and covenants that, except as permitted by
Section 7.1, it will not enter into any contracts or other agreements or
undertake or acquire any other duties or obligations that are inconsistent with
such duties and obligations.

 

Section 7.8 Reclassification Events of PubCo. If a Reclassification Event
occurs, the Managing Member or its successor, as the case may be, shall, as and
to the extent necessary, amend this Agreement in compliance with Section 12.1,
and enter into any necessary supplementary or additional agreements, to ensure
that, following the effective date of the Reclassification Event: (i) the
redemption rights of holders of Units set forth in Section 4.7 provide that each
Unit (together with the transfer and surrender of one share of Class B Stock) is
redeemable for the same amount and same type of property, securities or cash (or
combination thereof) that one share of Class A Stock becomes exchangeable for or
converted into as a result of the Reclassification Event and (ii) PubCo or the
successor to PubCo, as applicable, is obligated to deliver such property,
securities or cash upon such redemption. PubCo shall not consummate or agree to
consummate any Reclassification Event unless the successor Person, if any,
becomes obligated to comply with the obligations of PubCo (in whatever capacity)
under this Agreement.  

 

Section 7.9 Certain Costs and Expenses. The Company shall (i) pay, or cause to
be paid, all costs, fees, operating expenses and other expenses of the Company
(including the costs, fees and expenses of attorneys, accountants or other
professionals and the compensation of all personnel providing services to the
Company) incurred in pursuing and conducting, or otherwise related to, the
activities or capitalization of the Company, and (ii) in the sole discretion of
the Managing Member, bear and/or reimburse the Managing Member for any costs,
fees or expenses incurred by it in connection with serving as the Managing
Member. To the extent that the Managing Member determines in its sole discretion
that such expenses are related to the business and affairs of the Managing
Member that are conducted through the Company and/or its Subsidiaries (including
expenses that relate to the business and affairs of the Company and/or its
Subsidiaries and that also relate to other activities of the Managing Member),
the Managing Member may cause the Company to pay or bear all expenses of the
Managing Member, including, without limitation, costs of securities offerings
not borne directly by members, board of directors compensation and meeting
costs, cost of periodic reports to its stockholders, litigation costs and
damages arising from litigation, accounting and legal costs and franchise taxes,
provided that the Company shall not pay or bear any income tax obligations of
PubCo. In the event that (i) shares of Class A Stock were sold to underwriters
in any public offering after the Effective Time, in each case, at a price per
share that is lower than the price per share for which such shares of Class A
Stock are sold to the public in such public offering after taking into account
underwriters’ discounts or commissions and brokers’ fees or commissions
(including, for the avoidance of doubt, any deferred discounts or commissions
and brokers’ fees or commissions payable in connection with or as a result of
such public offering) (such difference, the “Discount”) and (ii) the proceeds
from such public offering are used to fund the Cash Election Amount for any
redeemed Units or otherwise contributed to the Company, the Company shall
reimburse the Managing Member for such Discount by treating such Discount as an
additional Capital Contribution made by the Managing Member to the Company,
issuing Units in respect of such deemed Capital Contribution in accordance with
Section 4.7(b)(ii), and increasing the Managing Member’s Capital Account by the
amount of such Discount.  For the avoidance of doubt, any payments made to or on
behalf of the Managing Member pursuant to this Section 7.9 shall not be treated
as a distribution pursuant to Section 6.1(a) but shall instead be treated as an
expense of the Company.

 

 

25

--------------------------------------------------------------------------------

ARTICLE VIII

ROLE OF MEMBERS

 

Section 8.1 Rights or Powers. Other than the Managing Member, the Members,
acting in their capacity as Members, shall not have any right or power to take
part in the management or control of the Company or its business and affairs or
to act for or bind the Company in any way. Notwithstanding the foregoing, the
Members have all the rights and powers specifically set forth in this Agreement
and, to the extent not inconsistent with this Agreement, in the Act. The
existence of these relationships and acting in such capacities will not result
in the Member (other than the Managing Member) being deemed to be participating
in the control of the business of the Company or otherwise affect the limited
liability of the Member. A Member, any Affiliate thereof or an employee,
stockholder, agent, director or officer of a Member or any Affiliate thereof,
may also be an employee or be retained as an agent of the Company. Except as
specifically provided herein, a Member (other than the Managing Member) shall
not, in its capacity as a Member, take part in the operation, management or
control of the Company’s business, transact any business in the Company’s name
or have the power to sign documents for or otherwise bind the Company.

 

Section 8.2Voting.

 

 

a.

Meetings of the Members may be called by the Managing Member or upon the written
request of Members holding at least 50% of the outstanding Units. Such request
shall state the location of the meeting and the nature of the business to be
transacted at the meeting. Written notice of any such meeting shall be given to
all Members not less than two Business Days nor more than 30 days prior to the
date of such meeting. Members may vote in person, by proxy or by telephone at
any meeting of the Members and may waive advance notice of such meeting.
Whenever the vote or consent of Members is permitted or required under this
Agreement, such vote or consent may be given at a meeting of the Members or may
be given in accordance with the procedure prescribed in this Section 8.2. Except
as otherwise expressly provided in this Agreement, the affirmative vote of the
Members holding a majority of the outstanding Units shall constitute the act of
the Members.

 

 

b.

Each Member may authorize any Person or Persons to act for it by proxy on all
matters in which such Member is entitled to participate, including waiving
notice of any meeting, or voting or participating at a meeting. Every proxy must
be signed by such Member or its attorney-in-fact. No proxy shall be valid after
the expiration of 11 months from the date thereof unless otherwise provided in
the proxy. Every proxy shall be revocable at the pleasure of the Member
executing it.

 

 

c.

Each meeting of Members shall be conducted by an Officer designated by the
Managing Member or such other individual person as the Managing Member deems
appropriate.

 

 

d.

Any action required or permitted to be taken by the Members may be taken without
a meeting if the requisite Members whose approval is necessary consent thereto
in writing.

 

Section 8.3 Various Capacities. The Members acknowledge and agree that the
Members or their Affiliates will from time to time act in various capacities,
including as a Member and as the Tax Matters Member or Company Representative.

 

ARTICLE IX

TRANSFERS OF INTERESTS

 

Section 9.1 Restrictions on Transfer.

 

 

a.

Except as provided in Section 4.7 and except for the Transfers by a Member to
Permitted Transferee, no Member shall Transfer all or any portion of its
Interest without the prior written consent of the Managing Member, not to be
unreasonably withheld, conditioned or delayed. If, notwithstanding the
provisions of this Section 9.1(a), all or any portion of a Member’s Interests
are Transferred in violation of this Section 9.1(a), involuntarily, by operation
of law or otherwise, then without limiting any other rights and remedies
available to the other parties under this Agreement or otherwise, the Transferee
of such Interest (or portion

 

26

--------------------------------------------------------------------------------

 

thereof) shall not be admitted to the Company as a Member or be entitled to any
rights as a Member hereunder, and the Transferor will continue to be bound by
all obligations hereunder, unless and until the Managing Member consents in
writing to such admission, which consent shall be granted or withheld in the
Managing Member’s sole discretion. Any attempted or purported Transfer of all or
a portion of a Member’s Interests in violation of this Section 9.1(a) shall be
null and void and of no force or effect whatsoever. For the avoidance of doubt,
the restrictions on Transfer contained in this Article IX shall not apply to the
Transfer of any capital stock of the Managing Member; provided that no shares of
Class B Stock may be Transferred unless a corresponding number of Units are
Transferred therewith in accordance with this Agreement.

 

 

b.

In addition to any other restrictions on Transfer herein contained, including
the provisions of this Article IX, in no event may any Transfer or assignment of
Interests by any Member be made (i) to any Person who lacks the legal right,
power or capacity to own Interests; (ii) if in the opinion of legal counsel or a
qualified tax advisor to the Company such Transfer presents a material risk that
such Transfer would cause the Company to cease to be classified as a partnership
or to be classified as a “publicly traded partnership” within the meaning of
Section 7704(b) of the Code; (iii) if such Transfer would cause the Company to
become, with respect to any employee benefit plan subject to Title I of ERISA, a
“party-in-interest” (as defined in Section 3 (14) of ERISA) or a “disqualified
person” (as defined in Section 4975(e)(2) of the Code); (iv) if such Transfer
would, in the opinion of counsel to the Company, cause any portion of the assets
of the Company to constitute assets of any employee benefit plan pursuant to the
Plan Asset Regulation or otherwise cause the Company to be subject to regulation
under ERISA; (v) if such Transfer requires the registration of such Interests or
any Equity Securities issued upon any exchange of such Interests, pursuant to
any applicable federal or state securities Laws; or (vi) if such Transfer
subjects the Company to regulation under the Investment Company Act or the
Investment Advisors Act of 1940, each as amended (or any succeeding law). Any
Transfer purported to be made in violation of this Section 9.1(b) shall be void
ab initio.

 

Section 9.2 Notice of Transfer. Other than in connection with Transfers made
pursuant to Section 4.7, each Member shall, after complying with the provisions
of this Agreement, but in any event no later than three Business Days following
any Transfer of Interests, give written notice to the Company of such Transfer.
Each such notice shall describe the manner and circumstances of the Transfer.

 

Section 9.3 Transferee Members. A Transferee of Interests pursuant to this
Article IX shall have the right to become a Member only if (i) the requirements
of this Article IX are met, (ii) such Transferee executes an instrument
reasonably satisfactory to the Managing Member agreeing to be bound by the terms
and provisions of this Agreement and assuming all of the Transferor’s then
existing and future Liabilities arising under or relating to this Agreement,
(iii) such Transferee represents that the Transfer was made in accordance with
all applicable securities Laws, (iv) the Transferor or Transferee shall have
reimbursed the Company for all reasonable expenses (including attorneys’ fees
and expenses) of any Transfer or proposed Transfer of a Member’s Interest,
whether or not consummated and (v) if such Transferee or his or her spouse is a
resident of a community property jurisdiction, then such Transferee’s spouse
shall also execute an instrument reasonably satisfactory to the Managing Member
agreeing to be bound by the terms and provisions of this Agreement to the extent
of his or her community property or quasi-community property interest, if any,
in such Member’s Interest. Unless agreed to in writing by the Managing Member,
the admission of a Member shall not result in the release of the Transferor from
any Liability that the Transferor may have to each remaining Member or to the
Company under this Agreement or any other Contract between the Managing Member,
the Company or any of its Subsidiaries, on the one hand, and such Transferor or
any of its Affiliates, on the other hand. Written notice of the admission of a
Member shall be sent promptly by the Company to each remaining Member.
Notwithstanding anything to the contrary in this Section 9.3, and except as
otherwise provided in this Agreement, following a Transfer by one or more
Members (or a transferee of the type described in this sentence) to a Permitted
Transferee of all or substantially all of their Interests, such transferee shall
succeed to all of the rights of such Member(s) under this Agreement.

 

 

27

--------------------------------------------------------------------------------

Section 9.4 Legend. Each certificate representing a Unit, if any, will be
stamped or otherwise imprinted with a legend in substantially the following
form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. THESE
SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR
AN EXEMPTION THEREFROM UNDER SUCH ACT. THE TRANSFER AND VOTING OF THESE
SECURITIES IS SUBJECT TO THE CONDITIONS SPECIFIED IN THE FIRST AMENDED AND
RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF EARTHSTONE ENERGY HOLDINGS, LLC
DATED AS OF MAY 9, 2017 AMONG THE MEMBERS LISTED THEREIN, AS IT MAY BE AMENDED,
SUPPLEMENTED AND/OR RESTATED FROM TIME TO TIME, AND NO TRANSFER OF THESE
SECURITIES WILL BE VALID OR EFFECTIVE UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED.
COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY
THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE ISSUER OF SUCH
SECURITIES.”

 

ARTICLE X

ACCOUNTING

 

Section 10.1 Books of Account. The Company shall, and shall cause each
Subsidiary to, maintain true books and records of account in which full and
correct entries shall be made of all its business transactions pursuant to a
system of accounting established and administered in accordance with GAAP, and
shall set aside on its books all such proper accruals and reserves as shall be
required under GAAP.

 

Section 10.2 Tax Elections. The Company and any eligible Subsidiary shall make
an election pursuant to Code Section 754, shall not thereafter revoke such
election and shall make a new election pursuant to Code Section 754 to the
extent necessary following any “termination” of the Company or the Subsidiary
under Code Section 708.  In addition, the Company shall make the following
elections on the appropriate forms or tax returns:

 

 

a.

to adopt the calendar year as the Company’s Fiscal Year, if permitted under the
Code;

 

 

b.

to adopt the accrual method of accounting for U.S. federal income tax purposes;

 

 

c.

to elect to amortize the organizational expenses of the Company as permitted by
Code Section 709(b);

 

 

d.

to elect out of the application of the company-level audit and adjustment rules
of the Revised Partnership Audit Provisions, if applicable, and, upon request of
the Managing Member, each Member shall cooperate in good faith with the Company
in connection with such election; and

 

 

e.

any other election the Managing Member may deem appropriate and in the best
interests of the Company.

 

Section 10.3 Tax Returns; Information. The Tax Matters Member or Company
Representative (as applicable) shall arrange for the preparation and timely
filing (including extensions) of all income and other tax and informational
returns of the Company. The Tax Matters Member or Company Representative (as
applicable) shall furnish to each Member within sixty (60) days after the end of
each Fiscal Year an estimate of each Member’s Schedule K-1 and as soon as
reasonably practicable thereafter, but in no event later than June 30, a copy of
each approved return and statement (including extensions thereto), together with
Schedules K-1 and any other schedules or information which each Member may
require in connection with such Member’s own tax affairs.

 

Section 10.4 Tax Matters Member; Company Representative; Tax Audit Matters.

 

 

a.

With respect to Tax Years beginning on or before December 31, 2017, the Managing
Member is hereby designated the tax matters partner of the Company, within the
meaning given to such term in Section 6231 of the Code (the Managing Member, in
such capacity, the “Tax Matters Member”) and is authorized and required to
represent the Company (at the Company’s expense) in connection with all
examinations of the Company’s affairs by tax authorities, including resulting
administrative and judicial proceedings, and to expend Company funds for
professional services reasonably incurred in connection therewith.  Each

 

28

--------------------------------------------------------------------------------

 

Member agrees to cooperate with the Company and to do or refrain from doing any
or all things reasonably requested by the Company with respect to the conduct of
such proceedings.  The Tax Matters Member shall keep all Members fully advised
on a current basis of any contacts by or discussions with the tax authorities,
and the Members shall have the right to observe and participate through
representatives of their own choosing (at their sole expense) in any tax
proceedings.  Notwithstanding the foregoing, the Tax Matters Member shall not
settle or otherwise compromise any issue in any such examination, audit or other
proceeding without first obtaining approval of the Managing Member.  Nothing
herein shall diminish, limit or restrict the rights of any Member under
Subchapter C, Chapter 63, Subtitle F of the Code (Code Sections 6221 et seq.).

 

 

b.

With respect to Tax Years beginning after December 31, 2017, pursuant to the
Revised Partnership Audit Provisions, the Managing Member shall be designated
and may, on behalf of the Company, at any time, and without further notice to or
consent from any Member, act as the Company Representative for purposes of the
Code.  The Company Representative shall have the right and obligation to take
all actions authorized and required, respectively, by the Code for the Company
Representative, and is authorized and required to represent the Company (at the
Company’s expense) in connection with all examinations of the Company’s affairs
by tax authorities, including resulting administrative and judicial proceedings,
and to expend Company funds for professional services reasonably incurred in
connection therewith.  Each Member agrees to cooperate with the Company and to
do or refrain from doing any or all things reasonably requested by the Company
with respect to the conduct of such proceedings.  The Company Representative
shall keep all Members fully advised on a current basis of any contacts by or
discussions with the tax authorities, and the Members shall have the right to
observe and participate through representatives of their own choosing (at their
sole expense) in any tax proceedings.  The Members agree to take all actions
reasonably requested by the Company or the Company Representative to comply with
the Revised Partnership Audit Provisions, including where applicable, filing
amended returns as provided in Code Section 6225(c)(2) or making the election as
provided in Code Section 6226 as amended by the Revised Partnership Audit
Provisions, and providing confirmation thereof to the Company
Representative.  Nothing herein shall diminish, limit or restrict the rights of
any Member under the Revised Partnership Audit Provisions; provided, however,
the Members agree that each Person who was a Member during any reviewed year
(whether or not such Person is a Member during any adjustment year) shall report
his, her or its allocable share of such adjustment on his, her or its U.S.
Federal income tax return pursuant to either Code Section 6225(c)(2) as amended
by the Revised Partnership Audit Provisions or pursuant to Code Section 6226 as
amended by the Revised Partnership Audit Provisions, as determined by the
Company Representative in its sole discretion.

 

 

c.

The provisions of this Section 10.4 shall survive the termination or dissolution
of the Company and the termination of any Member’s interest in the Company and
shall remain binding on the Members for as long a period of time as is necessary
to resolve with the Internal Revenue Service or any other taxing authority any
and all matters regarding the taxation of the Company or the Members.  The
Members hereby consent to any amendments to this Section 10.4 that the Managing
Member determines are reasonably necessary and appropriate to address additional
guidance provided in Treasury Regulations or other IRS guidance relating to the
partnership audit rules of the Revised Partnership Audit Provisions, or to take
into account subsequently enacted amendment thereto.

 

Section 10.5 Withholding Tax Payments and Obligations.

 

 

a.

The Company and its Subsidiaries may withhold from distributions, allocations or
portions thereof if it is required to do so by any applicable rule, regulation
or law, and each Member hereby authorizes the Company and its Subsidiaries to
withhold or pay on behalf of or with respect to such Member any amount of taxes
that the Managing Member determines, in good faith, that the Company or any of
its Subsidiaries is required to withhold or pay with respect to any amount
distributable or allocable to such Member pursuant to this Agreement.

 

 

b.

To the extent that any tax is paid by (or withheld from amounts payable to) the
Company or any of its Subsidiaries and the Managing Member determines, in good
faith, that such tax relates to one or more specific Members (including any tax
payable by the Company or any of its Subsidiaries pursuant to Section

 

29

--------------------------------------------------------------------------------

 

6225 of the Code with respect to items of income, gain, loss deduction or credit
allocable or attributable to such Member), such tax shall be treated as an
amount of taxes withheld or paid with respect to such Member pursuant to this
Section 10.5.

 

 

c.

For all purposes under this Agreement, any amounts withheld or paid with respect
to a Member pursuant to this Section 10.5 shall be treated as if distributed to
such Member at the time such withholding or payment is made.  Further, to the
extent that the cumulative amount of such withholding or payment for any period
exceeds the distributions to which such Member is entitled for such period, the
amount of such excess shall be considered a loan from the Company to such
Member, with interest accruing at the Prime Rate in effect from time to time,
compounded annually. The Managing Member may, in its discretion, either demand
payment of the principal and accrued interest on such demand loan at any time
(which payment shall not be deemed a Capital Contribution for purposes of this
Agreement), and enforce payment thereof by legal process, or may withhold from
one or more distributions to a Member amounts sufficient to satisfy such
Member’s obligations under any such demand loan.

 

 

d.

Neither the Company nor the Managing Member shall be liable for any excess taxes
withheld in respect of any Member, and, in the event of overwithholding, a
Member’s sole recourse shall be to apply for a refund from the appropriate
Governmental Entity.

 

 

e.

Notwithstanding any other provision of this Agreement, (i) any Person who ceases
to be a Member shall be treated as a Member for purposes of this Section 10.5
and (ii) the obligations of a Member pursuant to this Section 10.5 shall survive
indefinitely with respect to any taxes withheld or paid by the Company that
relate to the period during which such Person was actually a Member, regardless
of whether such taxes are assessed, withheld or otherwise paid during such
period.

 

ARTICLE XI

DISSOLUTION AND TERMINATION

 

Section 11.1 Liquidating Events. The Company shall dissolve and commence winding
up and liquidating upon the first to occur of the following (“Liquidating
Events”):

 

 

a.

The sale of all or substantially all of the assets of the Company;  

 

 

b.

The determination of the Managing Member to dissolve, wind up, and liquidate the
Company;

 

 

c.

At any time there is no Member of the Company, unless the Company is continued
without dissolution pursuant to the Act; or

 

 

d.

Subject to the following sentence, the entry of a decree of judicial dissolution
of the Company under Section 18-802 of the Act.

 

The Members hereby agree that the Company shall not dissolve prior to the
occurrence of a Liquidating Event and that no Member shall seek a dissolution of
the Company, under Section 18-801(a)(3) or Section 18-802 of the Act or
otherwise, other than based on the matters set forth in subsections (a) through
(c) above (each Member hereby expressly waives its rights to seek judicial
dissolution of the Company under Section 18-802 of the Act). If it is determined
by a court of competent jurisdiction that the Company has dissolved prior to the
occurrence of a Liquidating Event, the Members hereby agree to revoke such
dissolution and continue the business of the Company without a winding up or
liquidation. In the event of a dissolution pursuant to Section 11.1(b), the
relative economic rights of each class of Units immediately prior to such
dissolution shall be preserved to the greatest extent practicable with respect
to distributions made to Members pursuant to Section 11.3 in connection with
such dissolution, taking into consideration tax and other legal constraints that
may adversely affect one or more parties to such dissolution and subject to
compliance with applicable laws and regulations, unless, with respect to any
class of Units, holders of a majority of the Units of such class consent in
writing to a treatment other than as described above.

 

 

30

--------------------------------------------------------------------------------

Section 11.2 Bankruptcy. For purposes of this Agreement, the “bankruptcy” of a
Member shall mean the occurrence of any of the following: (a) any Governmental
Entity shall take possession of any substantial part of the property of that
Member or shall assume control over the affairs or operations thereof, or a
receiver or trustee shall be appointed, or a writ, order, attachment or
garnishment shall be issued with respect to any substantial part thereof, and
such possession, assumption of control, appointment, writ or order shall
continue for a period of 90 consecutive days; or (b) a Member shall admit in
writing of its inability to pay its debts when due, or make an assignment for
the benefit of creditors; or apply for or consent to the appointment of any
receiver, trustee or similar officer or for all or any substantial part of its
property; or shall institute (by petition, application, answer, consent or
otherwise) any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debts, dissolution, liquidation, or similar proceeding under the Laws of any
jurisdiction; or (c) a receiver, trustee or similar officer shall be appointed
for such Member or with respect to all or any substantial part of its property
without the application or consent of that Member, and such appointment shall
continue undischarged or unstayed for a period of 90 consecutive days or any
bankruptcy, insolvency, reorganization, arrangements, readjustment of debt,
dissolution, liquidation or similar proceedings shall be instituted (by
petition, application or otherwise) against that Member and shall remain
undismissed for a period of 90 consecutive days.

 

Section 11.3 Procedure.

 

 

a.

In the event of the dissolution of the Company for any reason, the Managing
Member shall commence to wind up the affairs of the Company and to liquidate the
Company’s investments; provided that if the Managing Member is in bankruptcy or
dissolved, another Member designated by the Members, who shall be the “Managing
Member” for the purposes of this Agreement (the Managing Member or such other
Member, the “Winding-Up Member”) shall commence to wind up the affairs of the
Company and, subject to Section 11.4(a), such Winding-Up Member shall have full
right and unlimited discretion to determine in good faith the time, manner and
terms of any sale or sales of the Property or other assets pursuant to such
liquidation, having due regard to the activity and condition of the relevant
market and general financial and economic conditions. The Members shall continue
to share in allocations of Profits and Losses during the period of liquidation
in the same manner and proportion as though the Company had not dissolved. The
Company shall engage in no further business except as may be necessary, in the
reasonable discretion of the Winding-Up Member, as applicable, to preserve the
value of the Company’s assets during the period of dissolution and liquidation.

 

 

b.

Following the allocation of all Profits and Losses as provided in Article V, the
proceeds of the liquidation and any other funds of the Company shall be
distributed in the following order of priority:

 

 

i.

First, to the satisfaction, in the order of priority as provided by Law, of all
of the Company’s debts and Liabilities to creditors (whether third parties or
Members) (whether by payment thereof or the making of reasonable provision for
the payment thereof (including by setting up such cash reserves as the Managing
Member reasonably deems necessary for contingent, conditional or unmatured debts
or Liabilities (which reserves when they become unnecessary shall be distributed
in accordance with the provisions of subsection (ii), below))), except any
obligations to the Members in respect of their Capital Accounts; and

 

 

ii.

Second, subject to Section 6.2, the balance to the Members, pro rata in
proportion to their respective Units.

 

 

c.

Except as provided in Section 11.4(a), no Member shall have any right to demand
or receive property other than cash upon dissolution and termination of the
Company.

 

 

d.

Upon the completion of the winding up of the Company and the distribution of all
Company funds, the Winding-Up Member shall have the authority to execute and
record a certificate of cancellation of the Company, as well as any and all
other documents required to effectuate the termination of the Company, and the
Company shall be terminated.

 

 

31

--------------------------------------------------------------------------------

Section 11.4 Rights of Members.

 

 

a.

Each Member irrevocably waives any right that it may have to maintain an action
for partition with respect to the property of the Company.

 

 

b.

Except as otherwise provided in this Agreement, (i) each Member shall look
solely to the assets of the Company for the return of its Capital Contributions,
and (ii) no Member shall have priority over any other Member as to the return of
its Capital Contributions, distributions or allocations.

 

Section 11.5 Notices of Dissolution. In the event a Liquidating Event occurs or
an event occurs that would, but for provisions of Section 11.1, result in a
dissolution of the Company, the Company shall, within 30 days thereafter, (a)
provide written notice thereof to each of the Members and to all other parties
with whom the Company regularly conducts business (as determined in the
discretion of the Managing Member) and (b) comply, in a timely manner, with all
filing and notice requirements under the Act or any other applicable Law.

 

Section 11.6 Reasonable Time for Winding Up. A reasonable time shall be allowed
for the orderly winding up of the business and affairs of the Company and the
liquidation of its assets in order to minimize any losses that might otherwise
result from such winding up.

 

Section 11.7 No Deficit Restoration. No Member shall be personally liable for a
deficit Capital Account balance of that Member, it being expressly understood
that the distribution of liquidation proceeds shall be made solely from existing
Company assets.

 

ARTICLE XII

GENERAL

 

Section 12.1 Amendments; Waivers.

 

 

a.

The terms and provisions of this Agreement may be waived, modified or amended
(including by means of merger, consolidation or other business combination to
which the Company is a party) only with the approval of the Managing Member;
provided, however, that no amendment to this Agreement may:

 

 

i.

modify the limited liability of any Member, or increase the liabilities or
obligations of any Member, in each case, without the consent of each such
affected Member; or

 

 

ii.

materially alter or change any rights, preferences or privileges of any
Interests in a manner that is different or prejudicial relative to any other
Interests, without the approval of a majority in interest of the Members holding
the Interests affected in such a different or prejudicial manner.

 

 

b.

Notwithstanding the foregoing subsection (a), the Managing Member, acting alone,
may amend this Agreement, including Exhibits B and C, to reflect the admission
of new Members, Transfers of Interests, the issuance of additional Units or
Equity Securities, as provided by the terms of this Agreement, and, subject to
Section 12.1(a), subdivisions or combinations of Units made in compliance with
Section 4.1(g).

 

 

c.

Except for amendments adopted in accordance with this Agreement, no waiver of
any provision or default under, nor consent to any exception to, the terms of
this Agreement or any agreement contemplated hereby shall be effective unless in
writing and signed by the party to be bound and then only to the specific
purpose, extent and instance so provided.

 

Section 12.2 Further Assurances. Each party agrees that it will from time to
time, upon the reasonable request of another party, execute such documents and
instruments and take such further action as may be required to accomplish the
purposes of this Agreement.

 

Section 12.3 Successors and Assigns. All of the terms and provisions of this
Agreement shall be binding upon the parties and their respective successors and
assigns, but shall inure to the benefit of and be

 

32

--------------------------------------------------------------------------------

enforceable by the successors and assigns of any Member only to the extent that
they are permitted successors and assigns pursuant to the terms hereof. No party
may assign its rights hereunder except as herein expressly permitted.

 

Section 12.4 Entire Agreement. This Agreement, together with all Exhibits and
Schedules hereto and all other agreements referenced therein and herein,
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties and there are no warranties, representations or other agreements between
the parties in connection with the subject matter hereof except as specifically
set forth herein and therein.

 

Section 12.5 Rights of Members Independent. The rights available to the Members
under this Agreement and at Law shall be deemed to be several and not dependent
on each other and each such right accordingly shall be construed as complete in
itself and not by reference to any other such right. Any one or more and/or any
combination of such rights may be exercised by a Member and/or the Company from
time to time and no such exercise shall exhaust the rights or preclude another
Member from exercising any one or more of such rights or combination thereof
from time to time thereafter or simultaneously.

 

Section 12.6 Governing Law. This Agreement, the legal relations between the
parties and any Action, whether contractual or non-contractual, instituted by
any party with respect to matters arising under or growing out of or in
connection with or in respect of this Agreement shall be governed by and
construed in accordance with the Laws of the State of Delaware applicable to
contracts made and performed in such State and without regard to conflicts of
law doctrines.

 

Section 12.7 Jurisdiction and Venue. The parties hereto hereby agree and consent
to be subject to the exclusive jurisdiction of any federal court of the District
of Delaware or the Delaware Court of Chancery (or, to the extent the Delaware
Court of Chancery does not have jurisdiction, any state court of the State of
Delaware) over any action, suit or proceeding (a “Legal Action”) arising out of
or in connection with this Agreement. The parties hereto irrevocably waive the
defense of an inconvenient forum to the maintenance of any such Legal Action.
Each of the parties hereto further irrevocably consents to the service of
process out of any of the aforementioned courts in any such Legal Action by the
mailing of copies thereof by registered mail, postage prepaid, to such party at
its address set forth in this Agreement, such service of process to be effective
upon acknowledgment of receipt of such registered mail. Nothing in this Section
12.7 shall affect the right of any party hereto to serve legal process in any
other manner permitted by law.

 

Section 12.8 Headings. The descriptive headings of the Articles, Sections and
subsections of this Agreement are for convenience only and do not constitute a
part of this Agreement.

 

Section 12.9 Counterparts. This Agreement and any amendment hereto or any other
agreement (or document) delivered pursuant hereto may be executed in one or more
counterparts and by different parties in separate counterparts. All of such
counterparts shall constitute one and the same agreement (or other document) and
shall become effective (unless otherwise provided therein) when one or more
counterparts have been signed by each party and delivered to the other party.

 

Section 12.10 Notices. Any notice or other communication hereunder must be given
in writing and (a) delivered in person, (b) transmitted by facsimile or
telecommunications mechanism, provided, that any notice so given is also mailed
as provided in clause (c), or (c) mailed by certified or registered mail,
postage prepaid, receipt requested as follows:

 

If to the Company or the Managing Member, addressed to it at:

 

c/o Earthstone Energy, Inc.

1400 Woodloch Forest Drive, Suite 300

The Woodlands, Texas 77380

Telephone: (281) 298-4246

Attention: Frank A. Lodzinski, President and Chief Executive Officer

 

 

33

--------------------------------------------------------------------------------

With copies (which shall not constitute notice) to:

 

Jones & Keller, P.C.

1999 Broadway, Suite 3150

Denver, Colorado 80202

Telephone: (303) 573-1600

Facsimile: (303) 573-8133

Attention: Reid A. Godbolt, Esq.

 

or to such other address or to such other person as either party shall have last
designated by such notice to the other parties. Each such notice or other
communication shall be effective (i) if given by telecommunication, when
transmitted to the applicable number so specified in (or pursuant to) this
Section 12.10 and an appropriate answerback is received or, if transmitted after
4:00 p.m. local time on a Business Day in the jurisdiction to which such notice
is sent or at any time on a day that is not a Business Day in the jurisdiction
to which such notice is sent, then on the immediately following Business Day,
(ii) if given by mail, on the first Business Day in the jurisdiction to which
such notice is sent following the date three days after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid
or (iii) if given by any other means, on the Business Day when actually received
at such address or, if not received on a Business Day, on the Business Day
immediately following such actual receipt.

 

Section 12.11 Representation By Counsel; Interpretation. The parties acknowledge
that each party to this Agreement has been represented by counsel in connection
with this Agreement and the transactions contemplated by this Agreement.
Accordingly, any rule of Law, or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is expressly waived.

 

Section 12.12 Severability. If any provision of this Agreement is determined to
be invalid, illegal or unenforceable by any Governmental Entity, the remaining
provisions of this Agreement, to the extent permitted by Law shall remain in
full force and effect, provided, that the essential terms and conditions of this
Agreement for all parties remain valid, binding and enforceable.

 

Section 12.13 Expenses. Except as otherwise provided in this Agreement, in the
Contribution Agreement, each party shall bear its own expenses in connection
with the transactions contemplated by this Agreement.

 

Section 12.14 No Third Party Beneficiaries. Except as expressly provided in
Section 7.4 and Section 10.2, nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto and their
respective successors and permitted assigns, any rights or remedies under this
Agreement or otherwise create any third party beneficiary hereto.

 

[Signatures on Next Page]

 

 

 

34

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this First Amended and
Restated Limited Liability Company Agreement to be executed by its duly
authorized officers as of the day and year first above written.

 

COMPANY:

 

EARTHSTONE ENERGY HOLDINGS, LLC

 

By:

/s/ Frank A. Lodzinski

Name:

Frank A. Lodzinski

Title:

President and Chief Executive Officer

 

MEMBER:

 

EARTHSTONE ENERGY, INC.

 

By:

/s/ Frank A. Lodzinski

Name:

Frank A. Lodzinski

Title:

President and Chief Executive Officer

 

MEMBER:

 

LYNDEN USA INC.

 

By:

/s/ Frank A. Lodzinski

Name:

Frank A. Lodzinski

Title:

President and Chief Executive Officer

 

MEMBER:

 

BOLD ENERGY HOLDINGS, LLC

 

By:

/s/ Joseph L. Castillo

Name:

Joseph L. Castillo

Title:

Authorized Person

 

 

 

 

[Signature Page to the First Amended and Restated Limited Liability Company
Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Summary of Initial Issuances

 

Event

 

Amount

 

 

 

Class A Conversion

 

22,656,624(1)

Class B Purchase

 

36,070,828(2)

Units- Earthstone Energy Holdings, LLC

 

22,656,624(3)

Units- Earthstone Energy Holdings, LLC

 

36,070,828(4)

_____________

(1)

To be issued to existing stockholders of PubCo on a one-for-one basis in
exchange for shares of PubCo’s presently outstanding common stock, $0.001 par
value.

 

(2)

To be issued by PubCo to Bold for $36,071.

 

(3)

These Units of the Company will be issued to PubCo and Lynden in consideration
of their respective contributions to the Company of 100% of the limited
liability company interests of Earthstone Operating, LLC, a Texas limited
liability company, EF Non‑Op, LLC, a Texas limited liability company, Sabine
River Energy, LLC, a Texas limited liability company, Earthstone Legacy
Properties, LLC, a Texas limited liability company, and Lynden USA Operating,
LLC, a Texas limited liability company and $36,071 of cash.

 

(4)

These Units of the Company will be issued to Bold in consideration of its
contribution to the Company of 100% of the limited liability company interest of
Bold Energy III LLC.

 

 

 

A-1

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Units of limited liability company interests in Earthstone Energy Holdings, LLC
to be held upon the closing of the Contribution Agreement:

 

Member

 

Number of
Units Owned

 

 

 

Earthstone Energy, Inc.

 

16,791,296(1)

Lynden USA Inc.

 

5,865,328(2)

Bold Energy Holdings, LLC

 

36,070,828   

 

__________________

(1)

Does not include Units to be issued to PubCo in connection with the grant of
150,000 shares of Class A Stock to certain individuals immediately after the
closing of the Contribution Agreement.

 

(2)

Includes number of Units to be held of record by Lynden USA Inc., a wholly-owned
subsidiary of Lynden Energy Corp., a wholly-owned subsidiary of PubCo.

 

 

 

B-1

--------------------------------------------------------------------------------

 

EXHIBIT C

 

Member

 

Class A Conversion Date
Capital Account Balance

 

 

 

Earthstone Energy, Inc.

 

$230,880,320

Lynden USA Inc.

 

$80,648,260

Bold Energy Holdings, LLC

 

$495,973,885

 

 

 

C-1